Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 1 of 234




          Exhibit A
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 2 of 234



                                    Table of Contents

    State                    Executive Order(s)         Date Issued   Page
   Arizona       Public Health Emergency Declaration    11-Mar-20       1
                 No. 2020-18                            30-Mar-20      4
  California     No. N-33-20                            19-Mar-20      9
  Colorado       No. D 2020 003                         11-Mar-20      11
                 No. D 2020 004                         14-Mar-20      16
                 No. D 2020 017                         25-Mar-20      18
   Florida       No. 20-52                               9-Mar-20      21
                 No. 20-68                              17-Mar-20      28
                 No. 20-70                              20-Mar-20      31
                 No. 20-82                              24-Mar-20      34
                 No. 20-86                              27-Mar-20      37
                 No. 20-87                              27-Mar-20      41
                 No. 20-90                              31-Mar-20      45
                 No. 20-91                                1-Apr-20     47
                 No. 20-103                              10-Apr-20     81
   Illinois      Disaster Proclamation                   9-Mar-20      82
                 No. 2020-04                            13-Mar-20      86
                 No. 2020-10                            20-Mar-20      88
                 No. 2020-18                             1-Apr-20      97
 Maryland        No. 20-03-30-01                        30-Mar-20     102
Massachusetts    Order Prohibiting Gatherings of 250+   13-Mar-20     110
                 Order Prohibiting Gatherings of 25+    15-Mar-20     112
                 No. 13                                 23-Mar-20     114
                 No. 21                                 31-Mar-20     119
   Nevada        Emergency Declaration                  12-Mar-20     122
                 No. 010                                31-Mar-20     125
 New Jersey      No. 103                                 9-Mar-20     128
                 No. 104                                16-Mar-20     136
                 No. 107                                21-Mar-20     145
                 No. 118                                  7-Apr-20    158
                 No. 119                                  7-Apr-20    162
  New York       No. 202                                 7-Mar-20     167
                 No. 202.8                              19-Mar-20     170
North Carolina   No. 116                                10-Mar-20     172
                 No. 118                                17-Mar-20     178
                 No. 121                                27-Mar-20     183
Pennsylvania     Emergency Declaration                   6-Mar-20     196
 Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 3 of 234



              Order Closing All Business That Are Not   19-Mar-20   199
              "Life-Sustaining"
              Stay-at-Home Order                        23-Mar-20   201
  Texas       No. GA-08                                 19-Mar-20   203
              Public Health Disaster Declaration        19-Mar-20   206
              No. GA-14                                 31-Mar-20   208
Washington,   No. 2020-046                              11-Mar-20   213
   D.C.       No. 2020-053                              24-Mar-20   215
              No. 2020-054                              30-Mar-20   224
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 4 of 234




                                                                          1
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 5 of 234




                                                                          2
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 6 of 234




                                                                          3
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 7 of 234




                                                                          4
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 8 of 234




                                                                          5
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 9 of 234




                                                                          6
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 10 of 234




                                                                           7
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 11 of 234




                                                                           8
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 12 of 234




                                                                           9
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 13 of 234




                                                                           10
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 14 of 234




                                                                           11
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 15 of 234




                                                                           12
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 16 of 234




                                                                           13
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 17 of 234




                                                                           14
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 18 of 234




                                                                           15
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 19 of 234




                                                                           16
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 20 of 234




                                                                           17
     Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 21 of 234
                                                                      Executive Order D 2020 017
                                                                                  March 25, 2020
                                                                                      Page 1 of 3




                                       D 2020 017

                                     EXECUTIVE ORDER

                            Ordering Coloradans to Stay at Home
                         Due to the Presence of COVID-19 in the State

        Pursuant to the authority vested in the Governor of the State of Colorado and, in
particular, pursuant to Article IV, Section 2 of the Colorado Constitution and the relevant
portions of the Colorado Disaster Emergency Act, C.R.S. § 24-33.5-701, et seq. (Act), I, Jared
Polis, Governor of the State of Colorado, hereby issue this Executive Order ordering Coloradans
to stay at home whenever possible due to the presence of coronavirus disease 2019 (COVID-19)
in the State.

I.      Background and Purpose

       On March 5, 2020, the Colorado Department of Public Health and Environment’s
(CDPHE) public health laboratory confirmed the first presumptive positive COVID-19 test result
in Colorado. Since then, the number of confirmed cases has continued to climb, and we have
evidence of community spread throughout the State. I verbally declared a disaster emergency on
March 10, 2020, and issued the corresponding Executive Order D 2020 003 on March 11, 2020
and requested that the President of the United States declare a Major Disaster for the State of
Colorado, pursuant to the Stafford Act, on March 25, 2020.

        My administration, along with other state, local, and federal authorities, has taken a wide
array of actions to mitigate the effects of the pandemic, prevent further spread, and protect
against overwhelming our health care resources.

        The actions we have undertaken to date are not yet doing enough to reduce the spread of
the virus, and we must take additional action to minimize the duration of this epidemic and of the
disruption to our daily lives. The virus that causes COVID-19 is spread primarily by close
contact between people and through respiratory droplets when an infected person coughs or
sneezes. Public health experts recommend we practice “social distancing,” or maintaining a
physical distance of six (6) feet or more from other people, as a way to slow the spread of
COVID-19.

       This Executive Order requires Coloradans to stay at home, and subject to certain limited
exceptions, orders the Executive Director of the CDPHE to issue a public health order defining



                                                                                                 18
      Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 22 of 234
                                                                      Executive Order D 2020 017
                                                                                  March 25, 2020
                                                                                      Page 2 of 3

critical emergency personnel, infrastructure, government functions, and other activities that are
exempt from the directives in this Executive Order.

II.      Directives

         A.     This Executive Order will become effective Thursday, March 26, 2020, at 6:00
                a.m.

         B.     I direct all Coloradans to stay at home, subject to limited exceptions such as
                obtaining food and other household necessities, going to and from work at critical
                businesses, seeking medical care, caring for dependents or pets, or caring for a
                vulnerable person in another location.

         C.     I direct all businesses other than those qualified as “Critical Businesses” under
                Public Health Order 20-24 or any Public Health Order issued pursuant to this
                Executive Order, to close temporarily, except as necessary to engage in minimum
                basic operations needed to protect assets and maintain personnel functions, as of
                the effective date of this Executive Order.

         D.     I direct the Executive Director of the CDPHE to issue a public health order
                consistent with the directives in this Executive Order.

                1. Certain individuals must continue to work outside their residences to provide
                   goods and services critical to our response to the COVID-19 epidemic
                   emergency. The public health order must therefore identify:

                       a. critical emergency personnel and infrastructure necessary to ensure
                          continuity of critical healthcare, government functions, public safety,
                          manufacturing, and supply chain operations;

                       b. certain critical businesses exempt from this Executive Order, provided
                          they comply with social distancing requirements;

                       c. steps all critical businesses must take to comply with social distancing
                          requirements; and

                       d. a process by which a local public health authority may obtain relief
                          from this Executive Order or any related Public Health Order issued
                          by CDPHE to more effectively meet local conditions and needs
                          without burdening public health resources in other parts of the State.

                       e. Nothing in this Executive Order prevents a local public health
                          authority from issuing an order more protective of public than this
                          Executive Order. For clarity, any stay at home or similar order issued
                          by a local jurisdiction remains in full force and effect.


                                                                                                19
       Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 23 of 234
                                                                      Executive Order D 2020 017
                                                                                  March 25, 2020
                                                                                      Page 3 of 3


                2. Individuals must be permitted to carry on basic activities necessary to care for
                   themselves, their families, and to maintain their places of residence. The
                   public health order must therefore identify authorized activities individuals
                   may engage in consistently with the goals of this Executive Order.

III.      Duration

       This Executive Order remains in effect through April 11, 2020 unless rescinded or
modified by further Executive Order.


                                                          GIVEN under my hand and
                                                          the Executive Seal of the
                                                          State of Colorado, twenty-
                                                          fifth day of March, 2020




                                                           Jared Polis
                                                           Governor




                                                                                                20
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 24 of 234




                                                                           21
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 25 of 234




                                                                           22
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 26 of 234




                                                                           23
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 27 of 234




                                                                           24
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 28 of 234




                                                                           25
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 29 of 234




                                                                           26
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 30 of 234




                                                                           27
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 31 of 234




                                                                           28
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 32 of 234




                                                                           29
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 33 of 234




                                                                           30
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 34 of 234




                                                                           31
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 35 of 234




                                                                           32
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 36 of 234




                                                                           33
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 37 of 234




                                                                           34
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 38 of 234




                                                                           35
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 39 of 234




                                                                           36
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 40 of 234




                                                                           37
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 41 of 234




                                                                           38
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 42 of 234




                                                                           39
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 43 of 234




                                                                           40
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 44 of 234




                                                                           41
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 45 of 234




                                                                           42
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 46 of 234




                                                                           43
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 47 of 234




                                                                           44
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 48 of 234




                                                                           45
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 49 of 234




                                                                           46
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 50 of 234




                                                                           47
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 51 of 234




                                                                           48
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 52 of 234




                                                                           49
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 53 of 234




                                                                           50
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 54 of 234




                                                                           51
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 55 of 234




                                                                           52
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 56 of 234




                                                                           53
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 57 of 234




                                                                           54
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 58 of 234




                                                                           55
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 59 of 234




                                                                           56
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 60 of 234




                                                                           57
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 61 of 234




                                                                           58
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 62 of 234




                                                                           59
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 63 of 234




                                                                           60
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 64 of 234




                                                                           61
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 65 of 234




                                                                           62
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 66 of 234




                                                                           63
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 67 of 234




                                                                           64
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 68 of 234




                                                                           65
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 69 of 234




                                                                           66
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 70 of 234




                                                                           67
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 71 of 234




                                                                           68
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 72 of 234




                                                                           69
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 73 of 234




                                                                           70
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 74 of 234




                                                                           71
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 75 of 234




                                                                           72
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 76 of 234




                                                                           73
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 77 of 234




                                                                           74
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 78 of 234




                                                                           75
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 79 of 234




                                                                           76
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 80 of 234




                                                                           77
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 81 of 234




                                                                           78
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 82 of 234




                                                                           79
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 83 of 234




                                                                           80
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 84 of 234




                                                                           81
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 85 of 234




                                                                     82
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 86 of 234




                                                                     83
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 87 of 234




                                                                     84
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 88 of 234




                                                                     85
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 89 of 234




                                                                86
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 90 of 234




                                                                87
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 91 of 234




                                                                           88
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 92 of 234




                                                                           89
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 93 of 234




                                                                           90
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 94 of 234




                                                                           91
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 95 of 234




                                                                           92
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 96 of 234




                                                                           93
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 97 of 234




                                                                           94
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 98 of 234




                                                                           95
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 99 of 234




                                                                           96
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 100 of 234




                                                                        97
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 101 of 234




                                                                        98
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 102 of 234




                                                                        99
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 103 of 234




                                                                       100
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 104 of 234




                                                                       101
 Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 105 of 234




                                     ORDER
                                      OF THE
              GOVERNOR OF THE STATE OF MARYLAND
                             NUMBER 20-03-30-01

AMENDING AND RESTATING THE ORDER OF MARCH 23, 2020, PROHIBITING
 LARGE GATHERINGS AND EVENTS AND CLOSING SENIOR CENTERS , AND
  ALL NON-ESSENTIAL BUSINESSES AND OTHER ESTABLISHMENTS , AND
      ADDITIONALLY REQUIRING ALL PERSONS TO STAY AT HOME

WHEREAS,         A state of emergency and catastrophic health emergency was proclaimed
                 on March 5, 2020, and renewed on March 17, 2020, to control and
                 prevent the spread of COVID-19 within the state, and the state of
                 emergency and catastrophic health emergency still exists;

WHEREAS,         COVID-19, a respiratory disease that spreads easily from person to
                 person and may result in serious illness or death, is a public health
                 catastrophe and has been confirmed throughout Maryland;

WHEREAS,         To reduce the spread of COVID-19, the U.S. Centers for Disease Control
                 and Prevention and the Maryland Department of Health recommend
                 canceling large gatherings and social distancing in smaller gatherings;

WHEREAS,         The currently known and available scientific evidence and best practices
                 support limitations on large gatherings and social distancing to prevent
                 exposures and transmissions, and reduce the threat to especially
                 vulnerable populations, including older individuals and those with
                 chronic health conditions;

WHEREAS,         To reduce the threat to human health caused by transmission of the novel
                 coronavirus in Maryland, and to protect and save lives, it is necessary
                 and reasonable that individuals in the state refrain from congregating;

WHEREAS,         To protect the public health, welfare, and safety, prevent the
                 transmission of the novel coronavirus, control the spread of COVID-19,



                                        -1-
                                                                                         102
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 106 of 234



                     and save lives, it is necessary to control and direct the movement of
                     individuals in Maryland, including those on the public streets;

WHEREAS,             It is further necessary to control and direct in Maryland the occupancy
                     and use of buildings and premises, as well as places of amusement and
                     assembly; and

WHEREAS,             the Coronavirus Response Team will continue to advise on related public
                     health and emergency management decisions;

NOW, THEREFORE, I, LAWRENCE J. HOGAN, JR., GOVERNOR OF THE STATE OF
                MARYLAND, BY VIRTUE OF THE AUTHORITY VESTED IN ME BY THE
                CONSTITUTION AND LAWS OF MARYLAND, INCLUDING BUT NOT LIMITED
                TO TITLE 14 OF THE PUBLIC SAFETY ARTICLE, AND IN AN EFFORT TO
                CONTROL AND PREVENT THE SPREAD OF COVID-19 WITHIN THE STATE, DO
                HEREBY ORDER:

  I.    The Order of the Governor of the State of Maryland, dated March 12, 2020, entitled
        “Prohibiting Large Gatherings and Events and Closing Senior Centers,” as amended
        and restated on March 16, 2020, and further amended and restated on March 19, 2020
        by Order Number 20-03-19-01, and further amended and restated on March 23, 2020
        by Order Number 20-03-29-01, is further amended and restated in its entirety as set
        forth herein.

  II.   Stay-at-Home Order.

         a. All persons living in the State of Maryland are hereby ordered, effective as of
            8:00 p.m. on March 30, 2020, to stay in their homes or places of residences
            (“Homes”) except:

                 i. to conduct or participate in Essential Activities (defined below);

                ii. staff and owners of businesses and organizations that are not required to
                    close pursuant to paragraph IV or paragraph V below may travel:

                        1. between their Homes and those businesses and organizations; and

                        2. to and from customers for the purpose of delivering goods or
                           performing services; and

               iii. staff and owners of Non-Essential Businesses (defined below) may travel:

                        1. between their Homes and those Non-Essential Businesses for the
                           purpose of engaging in Minimal Operations; and

                        2. to and from customers for the purpose of delivering goods.

         b. As used herein, “Essential Activities” means:

                                             -2-
                                                                                              103
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 107 of 234



               i. Obtaining necessary supplies or services for one’s self, family, household
                  members, pets, or livestock, including, without limitation: groceries,
                  supplies for household consumption or use, supplies and equipment
                  needed to work from home, laundry, and products needed to maintain
                  safety, sanitation, and essential maintenance of the home or residence;

               ii. Engaging in activities essential for the health and safety of one’s self,
                   family, household members, pets, or livestock, including such things as
                   seeking medical or behavior health or emergency services, and obtaining
                   medication or medical supplies;

              iii. Caring for a family member, friend, pet, or livestock in another household
                   or location, including, without limitation, transporting a family member,
                   friend, pet, or livestock animal for essential health and safety activities,
                   and to obtain necessary supplies and services;

              iv. Traveling to and from an educational institution for purposes of receiving
                  meals or instructional materials for distance learning;

               v. Engaging in outdoor exercise activities, such as walking, hiking, running,
                  or biking, but only in compliance with paragraph III below and applicable
                  social distancing guidance published by the U.S. Centers for Disease
                  Control and Prevention (“CDC”) and the Maryland Department of Health
                  (“MDH”);

              vi. Travel required by a law enforcement officer or court order; or

             vii. Traveling to and from a federal, State, or local government building for a
                  necessary purpose.

III.   Gatherings Large Than 10 Persons Prohibited.

       a. Social, community, spiritual, religious, recreational, leisure, and sporting
          gatherings and events (“large gatherings and events”) of more than 10 people are
          hereby prohibited at all locations and venues, including but not limited to parades,
          festivals, conventions, and fundraisers.

       b. Planned large gatherings and events must be canceled or postponed until after
          termination of the state of emergency and the proclamation of the catastrophic
          health emergency has been rescinded.

IV.    Closure of Non-Essential Businesses, Generally.

       a. This Order controls the occupancy and use of all businesses, organizations,
          establishments, and facilities that are not part of the critical infrastructure sectors
          identified by the U.S. Department of Homeland Security’s Cybersecurity and
          Infrastructure Security Agency (currently described at


                                            -3-
                                                                                              104
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 108 of 234



          https://www.cisa.gov/identifying-critical-infrastructure-during-covid-19)
          (collectively, “Non-Essential Businesses”).

      b. Subject to paragraph IV.c, all Non-Essential Businesses shall remain closed to the
         general public.

      c. Staff and owners may continue to be on-site at Non-Essential Businesses for only
         the following purposes (“Minimal Operations”):

               i. Facilitating remote working (a/k/a/ telework) by other staff;

              ii. Maintaining essential property;

             iii. Preventing loss of, or damage to property, including without limitation,
                  preventing spoilage of perishable inventory;

             iv. Performing essential administrative functions, including without
                 limitation, picking up mail and processing payroll;

              v. Caring for live animals; and

             vi. In the case of Non-Essential Businesses that are retail establishments,
                 continuing to sell retail products on a delivery basis.

      d. All businesses, organizations, establishments, and facilities that are required to
         close pursuant to paragraph V, pursuant to any other Order of the Governor of the
         State of Maryland or any other Order of a political subdivision, shall be and
         remain closed in accordance with paragraph V or such other Order, as the case
         may be.

V.    Closure of Certain Specific Businesses, Organizations, and Facilities.

      a. Senior Centers. All senior citizen activities centers (as defined in Section 10-
         501(i) of the Human Services Article of the Maryland Code) shall remain closed
         until after termination of the state of emergency and the proclamation of the
         catastrophic health emergency has been rescinded.

      b. Restaurants and Bars.

               i. This Order controls the occupancy and use of restaurants, bars, and other
                  similar establishments that sell food or beverages for consumption on-
                  premises in Maryland (“Restaurants and Bars”). This Order does not
                  apply to food or beverage services in health care facilities, which are
                  expressly excluded from the definition of “Restaurants and Bars.”

              ii. All Restaurants and Bars shall remain closed to the general public, except
                  that, to the extent permitted by applicable law, and in accordance with any
                  social-distancing recommendations of MDH, food and beverages may be:

                                          -4-
                                                                                           105
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 109 of 234



                     1. sold if such food or beverages are promptly taken from the
                        premises, i.e., on a carry-out or drive-through basis; or

                     2. delivered to customers off the premises.

      c. Fitness Centers.

             i. This Order controls the occupancy and use of fitness centers, health clubs,
                health spas, gyms, aquatic centers, and self-defense schools in Maryland
                (“Fitness Centers”).

            ii. All Fitness Centers shall remain closed to the general public, except that
                the portion of any Fitness Center that is licensed or otherwise permitted by
                applicable law, regulation, or order to provide child care services may
                remain open to the general public for the purpose of continuing to provide
                such child care services.

      d. Theaters.

             i. This Order controls the occupancy and use of theatres in Maryland at
                which live performances occur or motion pictures are shown (“Theaters”).

            ii. All Theaters shall remain closed to the general public.

      e. Malls.

             i. This Order controls the occupancy and use of shopping centers in
                Maryland that have one or more enclosed pedestrian concourses
                (“Enclosed Malls”).

            ii. The following portions of Enclosed Malls shall remain closed to the
                general public:

                     1. pedestrian concourses and other interior common areas open to the
                        general public, including without limitation, food courts; and

                     2. retail establishments only accessible to the general public from
                        enclosed pedestrian concourses or other interior areas.

            iii. This paragraph V.e does not require closure of retail establishments
                 attached to Enclosed Malls that are directly accessible from the outside.

            iv. Notwithstanding paragraph V.e.ii, local governments may approve access
                by the general public to the following parts of Enclosed Malls:

                     1. retail establishments (a) that primarily sell groceries or pharmacy
                        products, or (b) at which licensed professionals provide health care
                        services; and


                                         -5-
                                                                                           106
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 110 of 234



                     2. pedestrian concourses and other interior common areas, but solely
                        to the extent necessary for the general public to access the retail
                        establishments described in paragraph V.e.iv.1.

      f. Other Recreational Establishments.

              i. This Order controls the occupancy and use of the following establishments
                 in Maryland (“Recreational Establishments”):

                     1. bingo halls;
                     2. bowling alleys;
                     3. pool halls;
                     4. amusement parks;
                     5. roller and ice skating rinks;
                     6. all golf courses (public and private), miniature golf establishments,
                        and driving ranges;
                     7. social and fraternal clubs, including without limitation, American
                        Legion posts, VFW posts, and Elks Clubs;
                     8. campgrounds; and
                     9. any other establishment not listed above that is subject to the
                        admission and amusement tax under Title 4 of the Tax-General
                        Article of the Maryland Code.

             ii. All Recreational Establishments are hereby closed to the general public
                 (including members, in the case of private clubs), effective as of 5:00 p.m.
                 on March 30, 2020 (or shall remain closed, if closed by a prior Order).

      g. Other Miscellaneous Establishments.

              i. This Order controls the occupancy and use of the following establishments
                 in Maryland:

                     1.   tattoo parlors;
                     2.   tanning salons;
                     3.   barber shops; and
                     4.   beauty salons and all other establishments that provide esthetic
                          services, provide hair services, or provide nail services (as
                          described in Title 5, Subtitle 2 of the Business Occupations Article
                          of the Maryland Code).

             ii. The establishments listed in paragraph V.g.i above shall remain closed to
                 the general public.

VI.   Specific Exclusions. For avoidance of doubt:

      a. This Order does not require the closure of, or prohibit the movement of any staff or
         volunteer traveling to, from, or in connection with their duties at any:


                                          -6-
                                                                                          107
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 111 of 234



                 i. Any federal, State, or local government unit, building, or facility;
                ii. Any newspaper, television, radio, or other media service; or
               iii. Any non-profit organization or facility providing essential services to low-
                    income persons, including, without limitation, homeless shelters, food
                    banks, and soup kitchens.

        b. Paragraph II of this Order does not apply to:

                i. Persons whose homes or residences have become unsafe, such as victims
                   of domestic violence; and

               ii. Persons who are experiencing homelessness, but governmental and other
                   entities are strongly encouraged to make shelter available for such persons
                   to the maximum extent practicable, in a manner consistent with the social
                   distancing guidelines of the CDC and MDH.

VII.    Government Buildings and Facilities with Large Occupancy or Attendance.

        a. State and local government buildings and facilities with an expected occupancy or
           attendance of more than 10 people shall:

                i. Promptly and conspicuously post in the building or facility a copy of the
                   MDH recommendations for social distancing; and

               ii. Provide all occupants and attendees with the capability to wash their
                   hands.

        b. A copy of this Order shall be made available to all occupants or attendees at any
           State or local government building and facility with an expected occupancy or
           attendance of more than 10 people.

VIII.   General Provisions.

        a. Each law enforcement officer of the State or a political subdivision shall execute
           and enforce this Order.

        b. A person who knowingly and willfully violates this Order is guilty of a
           misdemeanor and on conviction is subject to imprisonment not exceeding one
           year or a fine not exceeding $5,000 or both.

        c. This Order remains effective until after termination of the state of emergency and
           the proclamation of the catastrophic health emergency has been rescinded, or until
           rescinded, superseded, amended, or revised by additional orders.

        d. The effect of any statute, rule, or regulation of an agency of the State or a political
           subdivision inconsistent with this order is hereby suspended.

        e. The underlined paragraph headings in this Order are for convenience of reference

                                             -7-
                                                                                              108
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 112 of 234



         only and shall not affect the interpretation of this Order.

                        ISSUED UNDER MY HAND THIS 30TH DAY OF MARCH, 2020, AND
                         FFECTIVE IMMEDIATELY
                        EFFECTIVE       ATELY.
                                  IMMEDIAT




                                _______________________________________
                                __
                                _ ___
                                  ___
                                   _ _______________
                                                  ____
                                                     _______
                                                     ____  _________
                                                                  ____
                                                                     ____
                                                                       _________
                                Lawrence
                                L            Hogan,
                                  awrence J. H    an, JJr.
                                               ogan
                                               og an    r.
                                Governor
                                G overnor




                                          -8-
                                                                                   109
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 113 of 234




                                                                       110
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 114 of 234




                                                                       111
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 115 of 234




                                                                       112
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 116 of 234




                                                                       113
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 117 of 234




                                                                       114
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 118 of 234




                                                                       115
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 119 of 234




                                                                       116
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 120 of 234




                                                                       117
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 121 of 234




                                                                       118
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 122 of 234




                                                                       119
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 123 of 234




                                                                       120
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 124 of 234




                                                                       121
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 125 of 234




                                  '(&/$5$7,212) (0(5*(1&<


:,,(5($6/FWBEB3FWJTFE4UBUVUFT $IBQUFS BVUIPSJ[FTUIF(PWFSOPSUPJTTVFBQSPDMBNBUJPO
EFDMBSJOHBTUBUFP G FNFSHFODZXIFOBOBUVSBMFNFSHFODZPSEJTBTUFSP G N       BKPSQSPQPSUJPOTIBTPDDVSSFE
XJUIJO UIJT TUBUF  BOE UIF BTTJTUBODF P G TUBUF BHFODJFT JT OFFEFE UP TVQQMFNFOU UIF FGGPSUT BOE
DBQBCJMJUJFT P G QPMJUJDBMTVCEJWJTJPOT UP TBWFMJWFT  QSPUFDUQSPQFSUZ  BOEQSPUFDUUIFIFBMUI BOETBGFUZ
PGQ FSTPOTJOUIJTTUBUF QBSUJDVMBSMZUISPVHIBDPPSEJOBUFESFTQPOTFBOE

:OO(5($6 UIF $FOUFST P G %JTFBTF$POUSPMBOE1SFWFOUJPO $%$  BSFSFTQPOEJOHUP BO PVUCSFBL
P G B SFTQJSBUPSZ JMMOFTT UIBU IBT TJODF CFFO DPOGJSNFEJO OVNFSPVT DPVOUSJFT  JODMVEJOH UIF 6OJUFE
4UBUFTBOE

:OO(5($6 UIF SFTQJSBUPSZ EJTFBTF IBT CFFO OBNFE DPSPOBWJSVT EJTFBTF   BCCSFWJBUFE BT
$07*%BOE

:+(5($6 UIF8PSME)FBMUI0SHBOJ[BUJPOEFDMBSFEUIF$07*%PVUCSFBLBQBOEFNJDBOE

:OO(5($6UIF4UBUFP G /FWBEBIBT CFFODPPSEJOBUJOHXJUIUIFGFEFSBMHPWFSONFOU BT XFMMBT MPDBM
IFBMUI BVUIPSJUJFT  IFBMUI DBSF GBDJMJUJFT  BOE QSPWJEFST P G IFBMUI DBSF UP QSFQBSF GPS  BOE JEFOUJGZ
QPTTJCMFDBTFT PG$07*%JO UIF4UBUFP G /FWBEBBOE

 :+(5($6 UIF OFBSCZ TUBUFT P G $BMJGPSOJB  8BTIJOHUPO  0SFHPO  "SJ[POB  BOE 6UBI IBWF CFFO
JNQBDUFECZ$07*%BOEIBWFBMSFBEZEFDMBSFEBTUBUFP G FNFSHFODZBOE

:+(5($6 UIFSF BSF NVMUJQMF DPOGJSNFE BOE QSFTVNQUJWF DBTFT P G $07*% JO UIF 4UBUF P G 
/FWBEBBOE

:OO(5($6 UIF /FWBEB %FQBSUNFOU P G )FBMUI BOE )VNBO 4FSWJDFT JT XPSLJOHXJUIMPDBMIFBMUI
BVUIPSJUJFT UPJEFOUJGZBOZPUIFSQPUFOUJBMDBTFT P G $07*%JO UIF4UBUFBOE

:+(5($6UIF$IJFG.FEJDBM0GGJDFSIBTSFQPSUFEUIBUBQVCMJDIFBMUIFNFSHFODZFYJTUTJOUIF4UBUF
BOE




                                                                                                                        122
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 126 of 234




 :+(5($6 UIF (PWFSOPS IBT EFUFSNJOFE UIBU UIF 4UBUF P G /FWBEB JT FYQFSJFODJOH FWFOUT UIBU
SFRVJSFBDPPSEJOBUFESFTQPOTFGPSUIFIFBMUIBOETBGFUZP G UIFQVCMJD BOE

:+(5($6 "SUJDMF   4FDUJPO  P G UIF /FWBEB $POTUJUVUJPO QSPWJEFT 5IF TVQSFNF FYFDVUJWF
QPXFS P G UIJT 4UBUF  TIBMM CF WFTUFE JO B $IJFG.BHJTUSBUF XIP TIBMM CF (PWFSOPS P G UIF 4UBUF PG
/FWBEB

1 2 : 7+(5()25( *  4UFWF4JTPMBL  (PWFSOPSP G UIF 4UBUFP G /      FWBEB QVSTVBOUUPUIFBVUIPSJUZ
WFTUFEJONFCZUIF$POTUJUVUJPOBOEMBXT P G UIF 4UBUF P G /FWBEB IFSFCZEFDMBSFBO FNFSHFODZBOE
EJSFDUBMMTUBUFBHFODJFTUP TVQQMFNFOUUIFFGGPSUTP G BMMJNQBDUFEBOEUISFBUFOFEDPVOUJFT UPTBWFMJWFT 
QSPUFDUQSPQFSUZ  BOEQSPUFDUUIFIFBMUIBOETBGFUZP G QFSTPOTJO UIJT TUBUF 6OEFSNZBVUIPSJUZ  *XJMM
QFSGPSNBOEFYFSDJTFTVDIPUIFSGVODUJPOT QPXFST BOEEVUJFTBT BSFOFDFTTBSZUPQSPNPUFBOETFDVSF
UIFTBGFUZBOEQSPUFDUJPOP G UIFDJWJMJBOQPQVMBUJPO

*5*4 )&3&#:03%&3&%5)"5

4&$5*0/ 5IF 4UBUF &NFSHFODZ 0QFSBUJPOT $FOUFS CF BDUJWBUFE UP DPPSEJOBUU B SFTQPOTF UP
            NJOJNJ[FUIFJNQBDUT BOEQSFWFOUUIFGVSUIFSUSBOTNJTTJPOPG $07*%UPQFSTPOT
            JOUIJT TUBUFBOE

4&$5*0/ "O&NFSHFODZ5FBNCFFTUBCMJTIFEUP DPPSEJOBUFUIFSFTQPOTFUP $07*%BOE

4&$5*0/ 5IF&NFSHFODZ5FBNXJMM DPOTVMUXJUI UIF/FWBEB5SJCBM &NFSHFODZ $PPSEJOBUJOH
            $PVODJMUP FOTVSFBDPPSEJOBUFESFTQPOTFUP $07*%BOE

4&$5*0/ 5IF "ENJOJTUSBUPS P G  UIF 4UBUF 1VSDIBTJOH %JWJTJPO  QVSTVBOU UP /FWBEB
            "ENJOJTUSBUJWF $PEF   UP UIF FYUFOU OFDFTTBSZ  NBZ BVUIPSJ[F BO FNFSHFODZ
            QVSDIBTFGPSBOZBNPVOU  PS QSPWJEF UIFVTJOHBHFODZXJUIXSJUUFOBVUIPSJ[BUJPO GPS
            UIFFNFSHFODZQVSDIBTF JODMVEJOH XJUIPVUMJNJUBUJPO BEFTDSJQUJPOP G U IFKVTUJGJDBUJPO
            GPS BVUIPSJ[JOH UIF FNFSHFODZ QVSDIBTF  BOE TVTQFOE UIF TUBOEBSE QSPDVSFNFOU
            QSPDFTT UP BMMPXUIFQVSDIBTFP G GPPE TVQQMJFT  TFSWJDFT BOEFRVJQNFOU BOE

4&$5*0/ -BXFOGPSDFNFOU JODMVEJOHUIF/FWBEB"UUPSOFZ(FOFSBM XJMMEJMJHFOUMZNPOJUPSBOE
            JOWFTUJH B UF B DPPSEJOBUFE JODSFBTF JO QSJDFT GPS HPPET PS TFSWJDFT  BOE QBSUJDVMBSMZ
            HPPET PS TFSWJDFT OFDFTTBSZ GPSUIF IFBMUI BOE TBGFUZ P G UIF QVCMJD PS UIBUSFTVMUJO
            FDPOPNJDIBSETIJQT NBLJOHGBMTFSFQSFTFOUBUJPOT  hhCBJUBOETXJUDIQSBDUJDFT GBJMVSF
            UP EJTDMPTFNBUFSJBMGBDUTJO DPOKVODUJPOXJUIUIFTBMF P G HPPET PS TFSWJDFT  PS UIFVTF
            P G  DPFSDJPO  EVSFTT  PS JOUJNJEBUJPO JO B USBOTBDUJPO JO WJPMBUJPO P G  DPOTVNFS
            QSPUFDUJPOMBXTBOE

4&$5*0/ -BXFOGPSDFNFOU  JODMVEJOHUIF/FWBEB"UUPSOFZ (FOFSBM  XJMMEJMJHFOUMZ FOTVSF UIBU
            QFSTPOT PS DPSQPSBUJPOT BDUBOEQFSGPSNJO BMBXGVMNBOOFSXIJDIFOTVSFT UIFTBGFUZ 
            IFBMUI  DPNGPSU  PS SFQPTF P G BOZ DPOTJEFSBCMF OVNCFS P G UIFQVCMJD  EP OPUPGGFOE
            QVCMJD EFDFODZ  PS JO BOZXBZSFOEFST B DPOTJEFSBCMF OVNCFS P G QFSTPOT JOTFDVSFJO
            MJGFPSUIFVTFP G QSPQFSUZ




                                                                                                                   123
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 127 of 234




4&$5*0/ 5IJT EFDMBSBUJPO XJMM SFNBJO JO FGGFDU VOUJM UIF $IJFG.FEJDBM 0GGJDFS OPUJGJFT UIF
            (PWFSOPS UIBU UIF IFBMUI FWFOU IBT CFFO BCBUFE BOE UIF (PWFSOPSJTTVFT BO PSEFS
            UFSNJOBUJOHUIFFNFSHFODZ


                                                         */ 8*5/&44 8)&3&0'  * IBWF IFSFVOUP
                                                         TFUNZ IBOE BOE DBVTFEUIF (SFBU4FBMP G UIF
                                                         4UBUF P G /FWBEB UP CF BGGJYFE BU UIF 4UBUF
                                                         $BQJUPMJO$BSTPO$JUZ  UIJT UIEBZ P G .BSDI 
                                                         JOUIFZFBSUXPUIPVTBOEUXFOUZ




                                                                                                                 124
       Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 128 of 234




                                      '(&/$5$7,212)(0(5*(1&<

                                                  ',5(&7,9(

                                            67$<$7+2 0 ( 25'(5

:+(5($6 PO .BSDI     *  4UFWF 4JTPMBL  (PWFSOPS P G UIF 4UBUF P G /FWBEB JTTVFE B %FDMBSBUJPO P G 
&NFSHFODZUPGBDJMJUBUFUIF4UBUFhTSFTQPOTFUPUIF$07*%QBOEFNJD BOE

 :+(5($6 PO .BSDI     %POBME - 5SVNQ  1SFTJEFOU PG UIF 6OJUFE 4UBUFT EFDMBSFE B OBUJPOXJEF
FNFSHFODZQVSTVBOUUP 4FD  C  P G UIF3PCFSU5 4UBGGPSE %JTBTUFS3FMJFGBOE&NFSHFODZ"TTJTUBODF"DU  
64$  UIF 4UBGGPSE"DU BOE

:+(5($6 UIF8PSME)FBMUI0SHBOJ[BUJPOBOE6OJUFE4UBUFT$FOUFSTGPS%JTFBTF$POUSPMBOE1SFWFOUJPOIBWF
BEWJTFEUIBUUIFSFJTBDPSSFMBUJPOCFUXFFOEFOTJUZP G QFSTPOTHBUIFSFEBOEUIFSJTLP G USBOTNJTTJPOP G $
                                                                                                              07*%
BOE

:+(5($6 DMPTF QSPYJNJUZ UP PUIFS QFSTPOT JT DVSSFOUMZ DPOUSBJOEJDBUFE CZ QVCMJD IFBMUI BOE NFEJDBM CFTU
QSBDUJDFTUPDPNCBU$07*%BOE

:+(5($6SFDSFBUJPOBMTPDJBMHBUIFSJOHTVOOFDFTTBSJMZFYUFOEQFSJPETP G JOUFSQFSTPOBMDPOUBDUBOEQSPNVMHBUFT
TQSFBEP G $07*%BOE

 :+(5($6 UIFSBUF P G DPNNVOJUZ TQSFBEPG$07*%DBO POMZCFSFEVDFECZNJOJNJ[JOHDPOUBDUCFUXFFO
JOGFDUFEQFSTPOTBOEOPOJOGFDUFEQFSTPOTBOE

:+(5($6 QVCMJD IFBMUI FYQFSUT BOE FQJEFNJPMPHJTUT JOEJDBUF UIBU $07*% NBZ TQSFBE GSPN JOGFDUFE
QFSTPOT UPOPOJOGFDUFEQFSTPOTQSJPSUP UIFFYQSFTTJPOP G TZNQUPNTJOUIFJOGFDUFEQFSTPOBOE

:+(5($6 JNNFEJBUFDPOUBJONFOUP G UIFTQSFBEP G $07*%JTWJUBMUPQSPUFDUUIF)FBMUIBOE4BGFUZP G UIF
/FWBEBQVCMJDBOE

:+(5($6 PO .BSDI     * EJSFDUFE /FWBEBOT UP JNQMFNFOU QIZTJDBM EJTUBODJOH NFBTVSFT UP NJOJNJ[F
PQQPSUVOJUJFT GPSUIFEJTFBTFUP TQSFBEGSPNJOGFDUFEQFSTPOTUPOPOJOGFDUFEQFSTPOTBOE

 :+(5($6 PO.BSDI  *JTTVFE%JSFDUJWFQVSTVBOUUPUIF.BSDI %FDMBSBUJPOP G &        NFSHFODZ
UP GBDJMJUBUF UIF 4UBUFhT SFTQPOTF UP UIF $07*% QBOEFNJD BOE PSEFSFE UIF DMPTVSF P G BMM OPOFTTFOUJBM

                                                                                                                 125
       Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 129 of 234




CVTJOFTTFT  BOE SFTUSJDUFE UIF BDUJWJUJFT P G FTTFOUJBM CVTJOFTTFT UP SFEVDF PQQPSUVOJUJFT GPSJOUFSQFSTPOBM DPOUBDU
XIFSFCZ UIF OPWFM DPSPOBWJSVT UIBU DBVTFT $07*% NBZ CF TQSFBE GSPN JOGFDUFE QFSTPOT UP OPOJOGFDUFE
QFSTPOTBOE

 :+(5($6 PO.BSDI     UIF %FQBSUNFOUP G 1VCMJD 4BGFUZQSPNVMHBUFEFNFSHFODZSFHVMBUJPOT EFGJOJOH
FTTFOUJBM BOE OPOFTTFOUJBM CVTJOFTTFT  TQFDJGJDBMMZ JODMVEJOH &TTFOUJBM )FBMUIDBSF PQFSBUJPOT BOE &TTFOUJBM
*OGSBTUSVDUVSFPQFSBUJPOT

 :+(5($6PO.BSDI  *JTTVFE%JSFDUJWFQVSTVBOUUPUIF.BSDI %FDMBSBUJPOP G &NFSHFODZ
UPGBDJMJUBUFUIF4UBUFhTSFTQPOTFUPUIF$07*%QBOEFNJDBOEPSEFSFE/FWBEBOTUPDFBTFDPOHSFHBUJOHJOQVCMJD
TQBDFTBOE

:+(5($6PO.BSDI  %POBME-5SVNQ 1SFTJEFOUP G UIF6OJUFE4UBUFT SFDPNNFOEFEUIFDPOUJOVBUJPO
P G MJNJUBUJPOT POHBUIFSJOHT UISPVHI"QSJM  BOE

:+(5($6 BT P G .BSDI  UIF4UBUFP G /FWBEB%FQBSUNFOUP G )FBMUIBOE)VNBO4FSWJDFTJTSFQPSUJOH
 QPTJUJWFDBTFTP G $07*% BOE  EFBUITSFTVMUJOHGSPN$07*%BOE

 :+(5($6UIF(PWFSOPShT$07*%.FEJDBM"EWJTPSZ5FBNIBTBEWJTFEUIBU/FWBEBIBTOPUZFUFYQFSJFODFE
JUT QFBLJOGFDUJPOSBUFTP G UIF$07*%EJTFBTFBOE

 :+(5($6 /34PVUMJOFTQPXFST BOEEVUJFT EFMFHBUFEUPUIF(PWFSOPSEVSJOHUIF FYJTUFODFP G BTUBUF
P G FNFSHFODZ  JODMVEJOHXJUIPVU MJNJUBUJPO  EJSFDUJOH BOE DPOUSPMMJOH UIF DPOEVDU P G UIF HFOFSBMQVCMJD BOE UIF
NPWFNFOUBOEDFTTBUJPOP G NPWFNFOUP G Q FEFTUSJBOTBOEWFIJDVMBSUSBGGJDEVSJOH CFGPSFBOEBGUFSFYFSDJTFTPSBO
FNFSHFODZPSEJTBTUFS QVCMJDNFFUJOH T  PSHBUIFSJOH T BOE

 :+(5($6 /34PVUMJOFT BEEJUJPOBMQPXFST EFMFHBUFEUP UIF(PWFSOPSEVSJOHUIF FYJTUFODFP G BTUBUF
PGFNFSHFODZ JODMVEJOHXJUIPVUMJNJUBUJPO FOGPSDJOHBMMMBXTBOESFHVMBUJPOT SFMBUJOHUPFNFSHFODZNBOBHFNFOU
BOEBTTVNJOHEJSFDUPQFSBUJPOBMDPOUSPMP G BOZPSBMMGPSDFT JODMVEJOH XJUIPVUMJNJUBUJPO WPMVOUFFSTBOEBVYJMJBSZ
TUBGGGPS FNFSHFODZ NBOBHFNFOUJO UIF 4UBUF QSPWJEJOH GPSBOE DPNQFMMJOH UIF FWBDVBUJPO P G BMM PS QBSU P G UIF
QPQVMBUJPO GSPNBOZ TUSJDLFO PS UISFBUFOFEBSFB PS BSFBT XJUIJO UIF 4UBUFBOEUPUBLF TVDI TUFQT BT BSFOFDFTTBSZ
GPSUIFSFDFJQUBOEDBSF P G UIPTFQFSTPOTBOEQFSGPSNJOHBOE FYFSDJTJOHTVDIPUIFSGVODUJPOT QPXFST BOEEVUJFT
BT BSFOFDFTTBSZUPQSPNPUFBOETFDVSFUIFTBGFUZBOEQSPUFDUJPOPGUIF DJWJMJBOQPQVMBUJPOBOE

:+(5($6 "SUJDMF   4FDUJPO P G UIF /FWBEB $POTUJUVUJPO QSPWJEFT 5IF TVQSFNF FYFDVUJWF QPXFS P G UIJT
4UBUF TIBMMCFWFTUFEJO B$IJFG.BHJTUSBUFXIPTIBMMCF(PWFSOPSP G UIF4UBUFP G /
                                                                                        FWBEBBOE

12:7+(5()25( CZUIFBVUIPSJUZWFTUFEJONF BT (PWFSOPSCZUIF $POTUJUVUJPOBOEUIFMBXT P G UIF 4UBUF
PG/FWBEBBOEUIF6OJUFE4UBUFT BOEQVSTVBOUUPUIF.BSDI   &NFSHFODZ%FDMBSBUJPO 

*5*4)&3&#:03%&3&%5)"5

   4&$5*0/       5IF.BSDI   %FDMBSBUJPO P G &NFSHFODZJT IFSFCZ FYUFOEFE UP "QSJM    "MM
                     %JSFDUJWFT QSPNVMHBUFEQVSTVBOUUP UIJT %FDMBSBUJPOTIBMMCFJO GPSDF GPSUIF EVSBUJPO UIBU
                     UIF %FDMBSBUJPO P G  &NFSHFODZ TIBMM CF JO FGGFDU  VOMFTT TQFDJGJDBMMZ UFSNJOBUFE CZ B
                     TVCTFRVFOUPSEFS

  4&$5*0/        8JUIMJNJUFEFYDFQUJPOTJEFOUJGJFECFMPX BMM/FWBEBOTBSFPSEFSFEUPTUBZJOUIFJSSFTJEFODFT
                     (BUIFSJOH T  P G JOEJWJEVBMT PVUTJEFUIFIPNFJT QSPIJCJUFE  TVCKFDUUPUIF TBNF FYDFQUJPOT

                                                                                                                      126
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 130 of 234




4&$5*0/   *OEJWJEVBMTNBZMFBWFUIFJSSFTJEFODFTUPQSPWJEFTFSWJDFT QFSGPSNXPSLOFDFTTBSZ PSPCUBJO
              TFSWJDFT GSPN&TTFOUJBM)FBMUIDBSF PQFSBUJPOT BT EFGJOFECZ4FDUJPO B  P G UIF .BSDI 
              &NFSHFODZ3FHVMBUJPOT  POCFIBMGP G UIFNTFMWFT QFUT PSUIPTFJO UIFJSIPVTFIPME

4&$5*0/   *OEJWJEVBMT NBZMFBWFUIFJSSFTJEFODFT UP QSPWJEFTFSWJDFTPSQFSGPSNXPSLOFDFTTBSZUPUIF
              PQFSBUJPOT P G &TTFOUJBM*OGSBTUSVDUVSF PQFSBUJPOT BT EFGJOFECZ4FDUJPO C  P G UIF.BSDI
               &NFSHFODZ3FHVMBUJPOT 

4&$5*0/   *OEJWJEVBMTNBZMFBWFUIFJSSFTJEFODFTUPQFSGPSNXPSLOFDFTTBSZPSPCUBJOTFSWJDFTPSHPPET
              OFDFTTBSZGSPNPUIFS&TTFOUJBM-JDFOTFE#VTJOFTTFT BT EFGJOFECZ4FDUJPO P G UIF.BSDI
               &NFSHFODZ3FHVMBUJPOT 

4&$5*0/   5IJT %JSFDUJWF EPFT OPU QSPIJCJU JOEJWJEVBMT GSPN FOH B HJOH JO PVUEPPS BDUJWJUZ  JODMVEJOH
              XJUIPVU MJNJUBUJPO  BDUJWJUJFT TVDI BT IJLJOH  XBMLJOH  PS SVOOJOH  TP MPOH BT UIF BDUJWJUZ
              DPNQMJFTXJUIBMMSFRVJSFNFOUTP G &NFSHFODZ%JSFDUJWF QBSUJDJQBOUTNBJOUBJOBUMFBTU
              GFFUEJTUBODJOHGSPNPUIFSJOEJWJEVBMT BOEJOEJWJEVBMT EP OPUDPOHSFH B UFJOHSPVQT CFZPOE
              UIFJSIPVTFIPMENFNCFST

4&$5*0/   *OEJWJEVBMT FYQFSJFODJOHIPNFMFTTOFTTBSF FYFNQUGSPNUIJT %JSFDUJWF

4&$5*0/   5IJT %JSFDUJWF TIBMMSFNBJO JO FGGFDUVOUJM"QSJM    VOMFTT SFOFXFE CZBTVCTFRVFOU
              %JSFDUJWF QSPNVMH B UFE QVSTVBOU UP UIF .BSDI    %FDMBSBUJPO P G &NFSHFODZ UP
              GBDJMJUBUFUIF4UBUFhTSFTQPOTFUPUIF $07*%QBOEFNJD


                                                     */ 8*5/&44 8)&3&0'  * IBWF IFSFVOUP
                                                     TFUNZ IBOE BOEDBVTFE UIF (SFBU4FBMP G UIF
                                                     4UBUF P G  /FWBEB UP CF BGGJYFE BU UIF 4UBUF
                                                     $BQJUPMJO$BSTPO$JUZ UIJT TUEBZP G .BSDI 
                                                     JOUIFZFBSUXP UIPVTBOEUXFOUZ




                                                                                                               127
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 131 of 234


                              EXECUTIVE ORDER NO. 103


           WHEREAS,   Coronavirus      disease     2019    (“COVID-19”)      is    a

      contagious, and at times fatal, respiratory disease caused by the

      SARS-CoV-2 virus; and

           WHEREAS,   COVID-19    is   responsible        for   the   2019   novel

      coronavirus outbreak, which was first identified in Wuhan, the

      People’s Republic of China in December 2019 and quickly spread to

      the Hubei Province and multiple other countries; and

           WHEREAS, symptoms of the COVID-19 illness include fever,

      cough, and shortness of breath, which may appear in as few as two

      or as long as 14 days after exposure, and can spread from person

      to person via respiratory droplets produced when an infected person

      coughs or sneezes; and

           WHEREAS,   on   January   30,   2020,   the    International      Health

      Regulations Emergency Committee of the World Health Organization

      declared the outbreak a “public health emergency of international

      concern,” which means “an extraordinary event which is determined

      to constitute a public health risk to other States through the

      international spread of disease and to potentially require a

      coordinated international response,” and thereafter raised its

      global risk assessment of COVID-19 from “high” to “very high”; and

           WHEREAS, on January 31, 2020, the United States Department of

      Health and Human Services Secretary declared a public health

      emergency for the United States to aid the nation’s healthcare

      community in responding to COVID-19; and

           WHEREAS, as of March 9, 2020, according to the Centers for

      Disease Control and Prevention (“CDC”), there were more than

      114,000 confirmed cases of COVID-19 worldwide, with over 4,000 of

      those cases having resulted in death; and

           WHEREAS, as of March 9, 2020, there were more than 500

      confirmed cases of COVID-19 in the United States, with 22 of those

      cases having resulted in death; and
                                                                                  128
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 132 of 234
                                                
                                                
                                             2
                                                
      
           WHEREAS, as of March 9, 2020, there were 11 presumed positive

      cases of COVID-19 in New Jersey, with 24 additional “Persons Under

      Investigation”     spread   across    the      counties     of    Bergen,     Camden,

      Cumberland, Essex, Hunterdon, Middlesex, Monmouth, Passaic, Union,

      and Sussex; and

           WHEREAS, as of March 9, 2020, there were 142 positive cases

      of COVID-19 in the State of New York and seven presumptive positive

      cases in the Commonwealth of Pennsylvania; and

           WHEREAS, the CDC expects that additional cases of COVID-19

      will be identified in the coming days, including more cases in the

      United States, and that person-to-person spread is likely to

      continue to occur; and

           WHEREAS,      if   COVID-19    spreads      in   New   Jersey       at   a    rate

      comparable to the rate of spread in other affected areas, it will

      greatly   strain    the   resources    and      capabilities       of    county    and

      municipal governments, including public health agencies, that

      provide   essential     services    for       containing    and    mitigating       the

      spread of contagious diseases, such as COVID-19, and the situation

      may become too large in scope to be handled in its entirety by the

      normal county and municipal operating services in some parts of

      this State, and this situation may spread to other parts of the

      State; and

           WHEREAS, the spread of COVID-19 may make it difficult or

      impossible   for    citizens   to     obtain      consumer       goods   and      other

      necessities of life due to supply chain disruption and price

      increases, as well as hamper the delivery of essential services

      such as police, fire, and first aid; and

           WHEREAS, the State’s public bidding act, N.J.S.A. 52:34-6 et

      seq., provides a public exigency exemption, N.J.S.A. 52:34-10(b),

      that in the event of a threat to the life, health, or safety to

      the public, advertised bidding is not required to obtain those


                                                                                         129
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 133 of 234
                                                
                                                
                                                3
                                                
      
      goods and services necessary to address the public exigency where

      the Division of Purchase of Property provides preapproval in

      accordance with Treasury Circular 18-14-DPP; and

           WHEREAS, in the event of a declared emergency pursuant to

      Treasury   Circular         19-10-DPP,        the   threshold     for     delegated

      purchasing by individual State Departments is raised to $100,000

      such that purchases at or below that amount do not require prior

      approval or action by DPP; and

           WHEREAS,    the   spread     of     COVID-19    may    disrupt     the   timely

      delivery of State contracted goods or services, the immediate

      delivery and fulfillment of which is necessary for the life,

      safety, or health of the public; and

           WHEREAS, the State of New Jersey has been working closely

      with the CDC, local health departments, and healthcare facilities

      to monitor, plan for and mitigate the spread of COVID-19 within

      the State; and

           WHEREAS, through Executive Order No. 102, which I signed on

      February 3, 2020, I created the State’s Coronavirus Task Force,

      chaired by the Commissioner of the New Jersey Department of Health

      (“DOH”),   in    order       to   coordinate        the    State’s      efforts   to

      appropriately prepare for and respond to the public health hazard

      posed by COVID-19; and

           WHEREAS,    it    is    critical     to    prepare    for   and    respond   to

      suspected or confirmed COVID-19 cases in New Jersey, to implement

      appropriate measures to mitigate the spread of COVID-19, and to

      prepare in the event of an increasing number of individuals

      requiring medical care or hospitalization; and

           WHEREAS, the State of New Jersey also acts as an employer

      with tens of thousands of employees, and the spread of COVID-19

      requires preparedness for staffing shortages and flexibility in

      work rules to ensure that its employees can fully comply with all


                                                                                       130
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 134 of 234
                                         
                                         
                                         4
                                         
      
      medically appropriate measures while also ensuring the continuous

      delivery of State services performed by Executive branch agencies;

      and

            WHEREAS, the continuous delivery of services at the county

      and municipal level performed by those governments and their

      employees is also essential; and

            WHEREAS, the spread of COVID-19 within New Jersey constitutes

      an imminent public health hazard that threatens and presently

      endangers the health, safety, and welfare of the residents of one

      or more municipalities or counties of the State; and

            WHEREAS, it is necessary and appropriate to take action

      against this public health hazard to protect and maintain the

      health, safety, and welfare of New Jersey residents and visitors;

      and

            WHEREAS, the facts as set forth above and consultation with

      the Commissioner of DOH confirms that there exists a public health

      emergency in the State; and

            WHEREAS, New Jersey's Consumer Fraud Act, N.J.S.A. 56:8-107

      et seq., prohibits excessive price increases during a declared

      state of emergency, or for 30 days after the termination of the

      state of emergency; and

            WHEREAS, the Constitution and statutes of the State of New

      Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

      N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A.

      38A:2-4 and all amendments and supplements thereto, confer upon

      the Governor of the State of New Jersey certain emergency powers;

            NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

      New Jersey, in order to protect the health, safety and welfare of

      the people of the State of New Jersey,     DO DECLARE and PROCLAIM

      that a Public Health Emergency and State of Emergency exist in the

      State of New Jersey, and I hereby ORDER and DIRECT the following:


                                                                     131
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 135 of 234
                                             
                                             
                                             5
                                             
      
           1.   I authorize and empower the State Director of Emergency

      Management,   who    is    the   Superintendent        of   State    Police,     in

      conjunction   with   the    Commissioner        of   DOH,   to   take   any    such

      emergency measures as the State Director may determine necessary,

      including the implementation of the State Emergency Operations

      Plan and directing the activation of county and municipal emergency

      operations plans, in order to fully and adequately protect the

      health, safety and welfare of the citizens of the State of New

      Jersey from any actual or potential threat or danger that may exist

      from the possible exposure to COVID-19.                The State Director of

      Emergency Management, in conjunction with the Commissioner of DOH,

      is authorized to coordinate the relief effort from this emergency

      with all governmental agencies, volunteer organizations, and the

      private sector.

           2.   The     State     Director       of   Emergency        Management,     in

      conjunction with the        Commissioner of DOH, shall also supervise

      and coordinate all activities of all State, regional and local

      political bodies and agencies in order to ensure the most effective

      and expeditious implementation of this order, and, to this end,

      may call upon all such agencies and political subdivisions for any

      assistance necessary.

           3.   Given the concurrent invocation of both a State of

      Emergency pursuant to N.J.S.A. App.A.:9-33 et seq. and a Public

      Health Emergency as contemplated by N.J.S.A. 26:13-1 et seq., I

      reserve the right as specifically contemplated by N.J.S.A. 26:13-

      3 to exercise the authority and powers specific to the Emergency

      Health Powers Act as I deem necessary and appropriate to ensure

      the public health for New Jersey’s residents.

           4.   It shall be the duty of every person or entity in this

      State or doing business in this State and of the members of the

      governing body and every official, employee, or agent of every


                                                                                     132
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 136 of 234
                                               
                                               
                                               6
                                               
      
      political subdivision in this State and of each member of all other

      governmental bodies, agencies, and authorities in this State of

      any nature whatsoever, to cooperate fully with the State Director

      of Emergency Management and the Commissioner of DOH in all matters

      concerning this state of emergency.

            5.     The Coronavirus Task Force established under Executive

      Order No. 102 is continued with the Commissioner of DOH as the

      chair,     and   shall    provide   assistance        on   the    State’s   efforts

      preparing for and responding to the public health hazard posed by

      COVID-19.

            6.     I authorize and empower the executive head of any agency

      or instrumentality of the State government with authority to

      promulgate rules to waive, suspend, or modify any existing rule,

      where the enforcement of which would be detrimental to the public

      welfare during this emergency, notwithstanding the provisions of

      the Administrative Procedure Act or any law to the contrary for

      the duration of this Executive Order, subject to my prior approval

      and in consultation with the State Director of Emergency Management

      and the Commissioner of DOH.          Any such waiver, modification, or

      suspension shall be promulgated in accordance with N.J.S.A. App.

      A:9-45.

            7.     All State agencies, and specifically the Departments of

      Banking and Insurance, Health, Human Services, Education, and the

      Civil Service Commission are authorized to take appropriate steps

      to   address     the   public   health       hazard   of   COVID-19,      including

      increasing       access   and   eliminating      barriers        to   medical   care,

      protecting the health and well-being of students, and protecting

      the health and well-being of State, county, and municipal employees

      while ensuring the continuous delivery of State, county, and

      municipal services.




                                                                                       133
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 137 of 234
                                                      
                                                      
                                                   7
                                                      
      
             8.    I authorize and empower the State Director of Emergency

      Management, in conjunction with the Commissioner of DOH, to order

      the evacuation of all persons, except for those emergency and

      governmental personnel whose presence the State Director deems

      necessary, from any area where their continued presence would

      present a danger to their health, safety, or welfare because of

      the conditions created by this emergency.

             9.    I authorize and empower the State Director of Emergency

      Management, in conjunction with the Commissioner of DOH, to utilize

      all property, equipment, and facilities owned, rented, operated,

      and maintained by the State of New Jersey to house and shelter

      persons who may need to be evacuated from a residence, dwelling,

      building,     structure,       or     vehicle        during     the    course   of     this

      emergency.

             10.   I    authorize     and       empower      the     Adjutant      General,    in

      accordance with N.J.S.A. 38A:2-4 and N.J.S.A. 38A:3-6.1, to order

      to active duty such members of the New Jersey National Guard who,

      in the Adjutant General’s judgment, are necessary to provide aid

      to those localities where there is a threat or danger to the public

      health, safety, and welfare and to authorize the employment of any

      supporting vehicles, equipment, communications, or supplies as may

      be necessary to support the members so ordered.

             11.   In accordance with the N.J.S.A. App. A:9-34 and N.J.S.A.

      App.   A:9-51,     I   reserve      the    right      to     utilize   and    employ    all

      available resources of the State government and of each and every

      political        subdivision     of       the       State,     whether    of    persons,

      properties, or instrumentalities, and to commandeer and utilize

      any personal services and any privately-owned property necessary

      to protect against this emergency.

      




                                                                                             134
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 138 of 234
                                                 
                                                 
                                                 8
                                                 
      
           12.     In     accordance      with       N.J.S.A.     App.   A:9     40,    no

      municipality, county, or any other agency or political subdivision

      of this State shall enact or enforce any order, rule, regulation,

      ordinance, or resolution which will or might in any way conflict

      with any of the provisions of this Order, or which will in any way

      interfere with or impede the achievement of the purposes of this

      Order.

           13.     In accordance with N.J.S.A. App. A:9-34, N.J.S.A. App.

      A:9-40.6, and N.J.S.A. 40A:14-156.4, no municipality or public or

      semipublic agency shall send public works, fire, police, emergency

      medical, or other personnel or equipment into any non-contiguous

      impacted municipality within this State, nor to any impacted

      municipality outside this State, unless and until such aid has

      been directed by the county emergency management coordinator or

      his or her deputies in consultation with the State Director of

      Emergency Management in conjunction with the Commissioner of DOH.

           14.     This   Order   shall    take      effect     immediately    and   shall

      remain in effect until such time as it is determined by me that an

      emergency no longer exists.

                                           GIVEN, under my hand and seal this
                                                     9th day of March,
                                                  Two Thousand and Twenty, and
                                                  of the Independence of the
                                                  United    States,    the  Two
                                                  Hundred and Forty-Fourth.

          [seal]                           /s/ Philip D. Murphy
                                           Governor

      Attest:
      /s/ Matthew J. Platkin
      Chief Counsel to the Governor




                                                                                      135
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 139 of 234


                                EXECUTIVE ORDER NO. 104


            WHEREAS, through Executive Order No. 102, which I signed on

      February 3, 2020, I created the State’s Coronavirus Task Force,

      chaired by the Commissioner of the New Jersey Department of Health

      (“DOH”), in order to coordinate the State’s efforts to appropriately

      prepare   for    and   respond   to    the    public    health   hazard   posed   by

      Coronavirus disease 2019 (“COVID-19”); and

            WHEREAS, in light of the dangers posed by COVID-19, I issued

      Executive Order No. 103 (2020) on March 9, 2020, the facts and

      circumstances of which are adopted by reference herein, which declared

      both a Public Health Emergency and State of Emergency; and

            WHEREAS, in accordance with N.J.S.A. App. A:9-34 and -51, I

      reserved the right to utilize and employ all available resources of

      State government to protect against the emergency created by COVID-

      19; and

            WHEREAS, in accordance with N.J.S.A App. A:9-40, I declared

      that, due to the State of Emergency, no municipality, county, or any

      agency or political subdivision of this State shall enact or enforce

      any order, rule, regulation, ordinance, or resolution which will or

      might in any way conflict with any of the provisions of my Executive

      Orders, or which will in any way interfere with or impede their

      achievement; and

            WHEREAS, on March 11, 2020, COVID-19 was declared to be a global

      pandemic by the World Health Organization; and

            WHEREAS, on March 13, 2020, the President of the United States

      declared a national emergency pursuant to his constitutional and

      statutory powers, including those granted by Sections 201 and 301 of

      the   National   Emergencies     Act    (50    U.S.C.    §   1601,   et   seq.)   and

      consistent with Section 1135 of the Social Security Act, as amended

      (42 U.S.C. § 1320b-5); and

      




                                                                                        136
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 140 of 234
                                            
                                            
                                           2
                                            
      
           WHEREAS, the President of the United States also determined on

      March 13, 2020, that the COVID-19 pandemic was of sufficient severity

      and magnitude to warrant an emergency determination under Section

      501(b) of the Robert T. Stafford Disaster Relief and Emergency

      Assistance Act, 42 U.S.C. § 5121-5207; and

           WHEREAS, as of March 16, 2020, according to the Centers for

      Disease Control and Prevention (“CDC”), there were more than 130,000

      confirmed cases of COVID-19 worldwide, with over 6,500 of those cases

      having resulted in death; and

           WHEREAS, as of March 16, 2020, there were more than 4,900

      confirmed cases of COVID-19 in the United States, with 67 of those

      cases having resulted in death; and

           WHEREAS, as of March 16, 2020, there were 178 positive cases of

      COVID-19 in New Jersey, spread across numerous counties; and

           WHEREAS, social mitigation strategies for combatting COVID-19

      requires every effort to reduce the rate of community spread of the

      disease; and

           WHEREAS, as of March 15, 2020, the CDC recommends that for the

      next eight weeks, gatherings of 50 or more people be canceled or

      postponed throughout the United States; and

           WHEREAS, public and private preschool programs, elementary and

      secondary schools, and institutions of higher education are locations

      where significant numbers of students, educators, and support staff

      gather, often in close proximity in classrooms, hallways, cafeterias,

      and gymnasiums; and

           WHEREAS,      suspending    in-person    preschool   programs,     K-12

      education,   and   in-person    instruction   at   institutions   of   higher

      education are part of the State’s mitigation strategy to combat COVID-

      19 and reduce the rate of community spread; and



      




                                                                               137
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 141 of 234
                                            
                                            
                                            3
                                            
      
            WHEREAS, my Administration is committed to ensuring that all

      students will continue to have access to a quality education, in

      addition to school meals that are provided or subsidized for students

      from low-income families; and

            WHEREAS,   casinos,    racetracks,     gyms,   fitness    centers,   movie

      theaters, performing arts centers, other concert venues, nightclubs,

      and other entertainment centers, which are vital to the economic

      health of the State, are also locations where large numbers of

      individuals gather in close proximity; and

            WHEREAS, many individuals also come into contact with common

      surfaces at gyms, fitness centers, and other entertainment centers;

      and

            WHEREAS, suspending operations at these businesses is part of

      the State’s mitigation strategy to combat COVID-19 and reduce the

      rate of community spread; and

            WHEREAS, even on casino floors, where slot machines or other

      casino games may be several feet apart, many individuals come into

      contact with common surfaces; and

            WHEREAS, in contrast to gaming at brick-and-mortar facilities,

      online gaming provides a safe mode of entertainment during a time

      when physical proximity to other individuals can be dangerous; and

            WHEREAS,   the   CDC   has   advised    that   COVID-19    spreads    most

      frequently through person-to-person contact when individuals are

      within six feet or less of one another; and

            WHEREAS, as a result, the CDC has recommended that individuals

      practice “social distancing” to prevent community spread of the virus;

      and

            WHEREAS, the CDC has defined social distancing as the practice

      of “remaining out of congregate settings, avoiding mass gatherings,

      and maintaining distance (approximately 6 feet or 2 meters) from

      others when possible”; and




                                                                                  138
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 142 of 234
                                                   
                                                   
                                                   4
                                                   
      
             WHEREAS, bars and restaurants are locations where significant

      numbers of individuals gather in close proximity, making adherence

      to social distancing protocols impossible or impracticable; and

             WHEREAS,     to   mitigate      community    spread     of    COVID-19,     it   is

      necessary to limit the unnecessary movement of individuals in and

      around      their   communities     and      person-to-person        interactions       in

      accordance with CDC and DOH guidance; and

             WHEREAS,     on   March   15,    2020,     the   Director     of    the   National

      Institute of Allergy and Infectious Diseases, Dr. Anthony Fauci,

      called for “a dramatic diminution of the personal interaction that

      we    see   in   restaurants     and    in   bars,”     and    recommended       pursuing

      “[w]hatever it takes to do that”; and

             WHEREAS, the provision of take-out and delivery services do not

      pose the same danger of widespread person-to-person contact while

      still preserving necessary food delivery services for New Jersey

      residents; and

             WHEREAS, narrowing scope of service or hours of operation for

      restaurants and certain retail establishments permits individuals to

      access food, clothing, and other essential materials while also

      limiting unnecessary person-to-person contact; and

             WHEREAS,     it   is   critical       to   ensure      that   law    enforcement

      resources, particularly those that might otherwise be required to

      respond to late-night incidents, not be unnecessarily diverted from

      responding to COVID-19 related issues and maintaining public safety;

      and

             WHEREAS, the Constitution and statutes of the State of New

      Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

      N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A. 38A:2-

      4 and all amendments and supplements thereto, confer upon the Governor

      of the State of New Jersey certain emergency powers, which I have

      invoked;




                                                                                             139
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 143 of 234
                                                      
                                                      
                                                      5
                                                      
      
             NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

      New   Jersey,      by     virtue    of   the        authority     vested     in    me   by   the

      Constitution and by the Statutes of this State, do hereby ORDER and

      DIRECT:

             1.    All gatherings of persons in the State of New Jersey shall

      be limited to 50 persons or fewer, excluding normal operations at

      airports,     bus        and   train     stations,        medical     facilities,        office

      environments, factories, assemblages for the purpose of industrial

      or manufacturing work, construction sites, mass transit, or the

      purchase of groceries or consumer goods.

             2.    All     public,       private,         and   parochial    preschool        program

      premises, and elementary and secondary schools, including charter and

      renaissance       schools,      shall     be    closed      to    students    beginning       on

      Wednesday, March 18, 2020, and shall remain closed as long as this

      Order remains in effect.

             3.    All institutions of higher education shall cease in-person

      instruction beginning on Wednesday, March 18, 2020, and shall cease

      such in-person instruction as long as this Order remains in effect.

      The Secretary of the Office of Higher Education shall have the

      authority to grant a waiver to allow in-person instruction to students

      on a case-by-case basis where a compelling rationale to allow such

      access exists.       The Secretary of the Office of Higher Education shall

      coordinate        with    institutions         of    higher      education    to    determine

      appropriate student housing conditions for those students who reside

      in on-campus housing as their primary residence.

             4.    The Commissioner of the Department of Education (“DOE”),

      in consultation with the Commissioner of DOH, shall be authorized to

      permit schools to remain open on a limited basis for the provision

      of    food   or    other       essential,      non-educational         services,        or   for

      educational or child care services if needed in emergency situations

      after consultation with the Commissioner of DOH.                           The Commissioner

      of DOE shall also have the authority to close any other career or



                                                                                                  140
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 144 of 234
                                                     
                                                     
                                                  6
                                       
      
      training facilities over which he has oversight, after consultation

      with the Commissioner of DOH.

            5.      The Commissioner of DOE shall continue working with each

      public      school   district,     and    private       and     parochial    schools    as

      appropriate, to ensure that students are able to continue their

      educations      during    this    time      period       through       appropriate     home

      instruction.          Local     school     districts,          charter     schools,    and

      renaissance schools, in consultation with the Commissioner of DOE,

      shall have the authority and discretion to determine home instruction

      arrangements as appropriate on a case-by-case basis to ensure all

      students are provided with appropriate home instruction, taking into

      account all relevant constitutional and statutory obligations.

            6.      The    Secretary    of     the       Department    of     Agriculture,    in

      conjunction with the Commissioner of DOE, shall take all necessary

      actions to ensure that all students eligible for free or reduced

      meals shall continue to receive the services or supports necessary

      to meet nutritional needs during closures.

            7.      The following facilities are ordered closed to members of

      the public, effective 8:00 p.m. on Monday, March 16, 2020.                            These

      facilities are to remain closed to the public for as long as this

      Order remains in effect.         The State Director of Emergency Management,

      who is the Superintendent of State Police, shall have the discretion

      to   make    additions,       amendments,          clarifications,      exceptions,     and

      exclusions to this list:

                    a.     Casino     gaming    floors,           including     retail     sports

                           wagering      lounges,           and      casino      concert      and

                           entertainment venues.             Online and mobile sports and

                           casino gaming services may continue to be offered

                           notwithstanding the closure of the physical facility.

                    b.     Racetracks, including stabling facilities and retail

                           sports    wagering     lounges.          Mobile     sports    wagering




                                                                                             141
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 145 of 234
                                               
                                               
                                               7
                                               
      
                           services may continue to be offered notwithstanding

                           the closure of the physical facility.

                   c.      Gyms and fitness centers and classes.

                   d.      Entertainment centers, including but not limited to,

                           movie   theaters,   performing        arts   centers,    other

                           concert venues, and nightclubs.

           8.      Other      non-essential         retail,        recreational,     and

      entertainment businesses must cease daily operations from 8:00 p.m.

      until 5:00 a.m..        From 5:00 a.m. until 8:00 p.m., these businesses

      may remain open if they limit their occupancy to no more than 50

      persons and adhere to social distancing guidelines.                    Examples of

      essential     businesses      excluded       from   this     directive    include:

      grocery/food stores, pharmacies, medical supply stores, gas stations,

      healthcare    facilities      and   ancillary       stores    within     healthcare

      facilities.       The State Director of Emergency Management, who is the

      Superintendent of State Police, shall have the discretion to make

      additions, amendments, clarifications, exceptions, and exclusions to

      the list of essential businesses and to the timelines applicable to

      operating hours.

           9.      All restaurants, dining establishments, and food courts,

      with or without a liquor license, all bars, and all other holders of

      a liquor license with retail consumption privileges, are permitted

      to operate their normal business hours, but are limited to offering

      only food delivery and/or take-out services. If alcoholic beverages

      are to be sold from a restaurant, dining establishment or bar with a

      liquor license, such sales shall be limited to original containers

      sold from the principal public barroom. All retail sales of alcoholic

      beverages by limited brewery licensees, restricted brewery licensees,

      plenary and farm winery licensees (and associated salesrooms), craft

      distillery licensees and cidery and meadery licensees must be in

      original containers and must be delivered by licensed entities and/or

      by customer pick up.



                                                                                     142
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 146 of 234
                                               
                                               
                                               8
                                               
      
           10.    In accordance with N.J.S.A. App. A:9-33, et seq., as

      supplemented     and   amended,    the       State   Director      of    Emergency

      Management, who is the         Superintendent of State Police, through

      the police agencies under his control, to determine and control the

      direction   of   the   flow   of   vehicular      traffic    on    any   State   or

      interstate highway, municipal or county road, and any access road,

      including the right to detour, reroute, or divert any or all traffic

      and to prevent ingress or egress from any area that, in the State

      Director's discretion, is deemed necessary for the protection of

      the health, safety, and welfare of the public, and to remove parked

      or abandoned vehicles from such roadways as conditions warrant.

           11. The     Attorney     General,       pursuant   to   the   provisions     of

      N.J.S.A. 39:4-213, shall act through the Superintendent of State

      Police, to determine and control the direction of the flow of

      vehicular traffic on any State or interstate highway, municipal or

      county road, and any access road, including the right to detour,

      reroute, or divert any or all traffic, to prevent ingress or egress,

      and to determine the type of vehicle or vehicles to be operated on

      such roadways. I further authorize all law enforcement officers to

      enforce any such order of the Attorney General or Superintendent of

      State Police within their respective municipalities.

           12.    No municipality, county, or any other agency or political

      subdivision of this State shall enact or enforce any order, rule,

      regulation, ordinance, or resolution which will or might in any way

      conflict with any of the provisions of this Executive Order, or which

      will in any way interfere with or impede its achievement.

           13.    It shall be the duty of every person or entity in this

      State or doing business in this State and of the members of the

      governing body and every official, employee, or agent of every

      political subdivision in this State and of each member of all other

      governmental bodies, agencies, and authorities in this State of any




                                                                                       143
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 147 of 234
                                          
                                          
                                         9
                                        
      
      nature whatsoever, to cooperate fully in all matters concerning this

      Executive Order.

           14.     Penalties for violations of this Executive Order may be

      imposed under, among other statutes, N.J.S.A. App. A:9-49 and -50.

           15.     This Order shall take effect immediately and shall remain

      in effect until revoked or modified by the Governor, who shall consult

      with the Commissioner of DOH as appropriate.

                                      GIVEN,   under my hand and seal this
                                                  16th day of March,
                                               Two Thousand and Twenty, and of
                                               the Independence of the United
                                               States, the Two Hundred and
                                               Forty-Fourth.

          [seal]                      /s/ Philip D. Murphy

                                      Governor


      Attest:

      /s/ Matthew J. Platkin

      Chief Counsel to the Governor




                                                                          144
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 148 of 234


                           EXECUTIVE ORDER NO. 107


            WHEREAS, through Executive Order No. 102 (2020), which I

      signed on February 3, 2020, I created the State’s Coronavirus Task

      Force, chaired by the Commissioner of the New Jersey Department of

      Health (“DOH”), in order to coordinate the State’s efforts to

      appropriately prepare for and respond to the public health hazard

      posed by Coronavirus disease 2019 (“COVID-19”); and

            WHEREAS, in light of the dangers posed by COVID-19, I issued

      Executive Order No. 103 (2020) on March 9, 2020, the facts and

      circumstances of which are adopted by reference herein, which

      declared both a Public Health Emergency and State of Emergency;

      and

            WHEREAS, in accordance with N.J.S.A. App. A:9-34 and -51, I

      reserved the right to utilize and employ all available resources

      of State government to protect against the emergency created by

      COVID-19; and

            WHEREAS, in accordance with N.J.S.A App. A:9-40, I declared

      that, due to the State of Emergency, no municipality, county, or

      any agency or political subdivision of this State shall enact or

      enforce any order, rule, regulation, ordinance, or resolution

      which will or might in any way conflict with any of the provisions

      of my Executive Orders, or which will in any way interfere with or

      impede their achievement; and

            WHEREAS, to further protect the health, safety, and welfare

      of New Jersey residents by, among other things, reducing the rate

      of community spread of COVID-19, I issued Executive Order No. 104

      (2020) on March 16, 2020, the facts and circumstances of which are

      also adopted by reference herein, which established statewide

      social mitigation strategies for combatting COVID-19; and

      




                                                                     145
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 149 of 234

                                              2


             WHEREAS, Executive Order No. 104 (2020) limited the scope of

      service and hours of operation for restaurants and certain retail

      establishments to balance the need to allow individuals to access

      food   and   other    essential      materials    with    the   need    to   limit

      unnecessary person-to-person contact; and

             WHEREAS, Executive Order No. 104 (2020) deemed a subset of

      businesses    as      “essential,”      including       grocery/food      stores,

      pharmacies,       medical   supply    stores,    gas     stations,     healthcare

      facilities, and ancillary stores within healthcare facilities, and

      it authorized the State Director of Emergency Management, who is

      the Superintendent of State Police, to make additions, amendments,

      clarifications, exceptions, and exclusions to that list; and

             WHEREAS, Executive Order No. 104 (2020) made clear that such

      essential businesses may continue operating without limits on

      their scope of service or hours of operation, absent further

      amendments by the State Director of Emergency Management; and

             WHEREAS,    Executive   Order     No.    104    (2020)   and    subsequent

      Administrative Orders issued by the State Director of Emergency

      Management also placed restrictions on other businesses’ scope of

      service and hours of operation, and also placed restrictions on

      the size of gatherings in the State; and

             WHEREAS, as of March 20, 2020, according to the Centers for

      Disease Control and Prevention (“CDC”), there were more than

      234,000 confirmed cases of COVID-19 worldwide, with over 9,800 of

      those cases having resulted in death; and

             WHEREAS, as of March 20, 2020, there were more than 15,000

      confirmed cases of COVID-19 in the United States, with at least

      201 of those cases having resulted in death; and

             WHEREAS, as of March 20, 2020, there were at least 890

      positive cases of COVID-19 in New Jersey, with at least 11 of those

      cases having resulted in death; and


                                                                                     146
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 150 of 234

                                         3


           WHEREAS, social mitigation strategies for combatting COVID-

      19 require every effort to reduce the rate of community spread of

      the disease; and

           WHEREAS, the CDC has advised that COVID-19 spreads most

      frequently through person-to-person contact when individuals are

      within six feet or less of one another; and

           WHEREAS, as a result, the CDC has recommended that individuals

      practice “social distancing” to prevent community spread of the

      virus; and

           WHEREAS, the CDC has defined social distancing as the practice

      of   “remaining    out   of   congregate   settings,   avoiding   mass

      gatherings, and maintaining distance (approximately 6 feet or 2

      meters) from others when possible”; and

           WHEREAS, to mitigate community spread of COVID-19, it is

      necessary to limit the unnecessary movement of individuals in and

      around their communities and person-to-person interactions in

      accordance with CDC and DOH guidance; and

           WHEREAS, the best way for New Jersey residents to keep

      themselves, their families, and their communities safe during the

      COVID-19 outbreak is to stay at home as much as possible; and

           WHEREAS, as of March 15, 2020, the CDC recommends that for

      the next eight weeks, gatherings of 50 or more people be canceled

      or postponed throughout the United States; and

           WHEREAS, as of March 16, 2020, the White House went further

      than the CDC had and recommended that Americans avoid social

      gatherings in groups of more than 10 people; and

           WHEREAS, restricting the physical presence of individuals in

      office environments and work sites is critical to preventing future

      spread of COVID-19; and




                                                                         147
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 151 of 234

                                            4


            WHEREAS,   accommodating     work-from-home   arrangements     is   an

      effective means to ensure continuity of operations while also

      limiting person-to-person contact; and

            WHEREAS,   the   CDC   has   recommended   employers   to   establish

      policies and practices to increase the physical distance among

      employees and between employees; and

            WHEREAS, permitting the workforce to work from home may reduce

      stress on the State’s child care system; and

            WHEREAS, as of March 19, 2020, I have instructed all State

      departments and agencies to utilize work-from-home arrangements

      for both essential and non-essential employees wherever feasible;

      and

            WHEREAS, given the rapidly rising incidence of COVID-19,

      temporarily      closing     non-essential   retail    businesses     will

      strengthen New Jersey’s efforts to slow the spread of COVID-19;

      and

            WHEREAS, even as we institute social distancing measures, the

      number of COVID-19 cases in New Jersey is likely to increase for

      the immediate future, meaning we must take all possible steps to

      preserve our health care system’s capacity to treat those who

      require emergency or intensive care; and

            WHEREAS, the Constitution and statutes of the State of New

      Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

      N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A.

      38A:2-4 and all amendments and supplements thereto, confer upon

      the Governor of the State of New Jersey certain emergency powers,

      which I have invoked;

            NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

      New Jersey, by virtue of the authority vested in me by the

      Constitution and by the Statutes of this State, do hereby ORDER

      and DIRECT:


                                                                                148
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 152 of 234

                                               5


           1.     The operative paragraphs of Executive Order No. 104

      (2020) are hereby superseded in full.                The factual findings of

      Executive Order No. 104 (2020) remain applicable except to the

      extent they are in conflict with the factual findings in this or

      any intervening Executive Order.

           2.     All New Jersey residents shall remain home or at their

      place of residence unless they are 1) obtaining goods or services

      from essential retail businesses, as described in Paragraph 6; 2)

      obtaining takeout food or beverages from restaurants, other dining

      establishments, or food courts, pursuant to Paragraph 8; 3) seeking

      medical attention, essential social services, or assistance from

      law enforcement or emergency services; 4) visiting family or other

      individuals      with    whom    the    resident     has    a     close     personal

      relationship, such as those for whom the individual is a caretaker

      or romantic partner; 5) reporting to, or performing, their job; 6)

      walking, running, operating a wheelchair, or engaging in outdoor

      activities with immediate family members, caretakers, household

      members,    or     romantic     partners     while      following    best    social

      distancing practices with other individuals, including staying six

      feet apart; 7) leaving the home for an educational, religious, or

      political reason; 8) leaving because of a reasonable fear for his

      or her health or safety; or 9) leaving at the direction of law

      enforcement or other government agency.

           3.     When    in    public,      individuals      must    practice     social

      distancing and stay six feet apart whenever practicable, excluding

      immediate    family      members,      caretakers,      household    members,    or

      romantic partners.

           4.     Individuals who have to travel pursuant to Paragraph 2

      should only use public transportation only if they have no other

      feasible    choice.       Individuals      who   ride    public     transportation

      should abide by best social distancing practices, including making


                                                                                       149
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 153 of 234

                                                     6


      all efforts to stand or sit six feet away from other riders and

      frequently use sanitizing products.

             5.     Gatherings        of      individuals,            such      as        parties,

      celebrations,        or     other    social        events,    are   cancelled,        unless

      otherwise authorized by any part of this Order. The State Director

      of Emergency Management, who is the Superintendent of the State

      Police, shall have the discretion to make clarifications and issue

      orders related to this provision.

             6.     The    brick-and-mortar              premises    of   all    non-essential

      retail businesses must close to the public as long as this Order

      remains in effect.           Essential retail businesses, listed below, are

      excluded from this directive and may remain open during their

      normal business hours.           Essential retail businesses must, wherever

      practicable, provide pickup services outside or adjacent to their

      stores       for    goods    ordered      in       advance     online     or   by     phone.

      Additionally,         online     and    telephonic            delivery    services       are

      permitted to the extent the retail business is authorized to

      operate an online or telephonic delivery service under existing

      law.        The State Director of Emergency Management, who is the

      Superintendent of the State Police, shall have the discretion to

      make     additions,         amendments,        clarifications,          exceptions,      and

      exclusions to this list:

                    a.     Grocery stores, farmer’s markets and farms that

                           sell directly to customers, and other food stores,

                           including retailers that offer a varied assortment

                           of foods comparable to what exists at a grocery

                           store;

                    b.     Pharmacies and alternative treatment centers that

                           dispense medicinal marijuana;

                    c.     Medical supply stores;

                    d.     Retail functions of gas stations;


                                                                                               150
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 154 of 234

                                                7


                  e.      Convenience stores;

                  f.      Ancillary stores within healthcare facilities;

                  g.      Hardware and home improvement stores;

                  h.      Retail    functions       of   banks    and    other   financial

                          institutions;

                  i.      Retail functions of laundromats and dry-cleaning

                          services;

                  j.      Stores that principally sell supplies for children

                          under five years old;

                  k.      Pet stores;

                  l.      Liquor stores;

                  m.      Car   dealerships,         but   only     to     provide     auto

                          maintenance     and       repair       services,       and   auto

                          mechanics;

                  n.      Retail functions of printing and office supply

                          shops; and

                  o.      Retail functions of mail and delivery stores.

           7.     Any essential retail business whose brick-and-mortar

      premises remain open to the public shall abide by social distancing

      practices to the extent practicable while providing essential

      services.     These include all reasonable efforts to keep customers

      six feet apart and frequent use of sanitizing products on common

      surfaces.

           8.     All restaurants, cafeterias, dining establishments, and

      food courts, with or without a liquor license, all bars, and all

      other     holders    of   a   liquor   license       with    retail    consumption

      privileges, are permitted to operate their normal business hours,

      but are limited to offering only food delivery and/or take-out

      services in accordance with their existing liquor licenses.                        If

      alcoholic beverages are to be sold from a restaurant, dining

      establishment or bar with a liquor license, such sales shall be


                                                                                        151
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 155 of 234

                                                 8


      limited to original containers sold from the principal public

      barroom.      The on-premises consumption of alcohol is prohibited.

      All   retail      sales   of   alcoholic       beverages     by     limited     brewery

      licensees, restricted brewery licensees, plenary and farm winery

      licensees (and associated salesrooms), craft distillery licensees

      and cidery and meadery licensees must be in original containers

      and must be sold through customer pick up and/or delivered by

      licensees in accordance with their existing licenses.

            9.     All recreational and entertainment businesses, including

      but not limited to the following list, must close to the public as

      long as this Order remains in effect.                      The State Director of

      Emergency Management, who is the Superintendent of State Police,

      shall      have   the     discretion    to       make     additions,      amendments,

      clarifications, exceptions, and exclusions to this list:

                   a.     Casino     gaming   floors,         including    retail     sports

                          wagering       lounges,       and      casino        concert    and

                          entertainment venues. Online and mobile sports and

                          casino gaming services may continue to be offered

                          notwithstanding        the     closure     of     the      physical

                          facility.

                   b.     Racetracks,      including          stabling    facilities     and

                          retail     sports   wagering         lounges.    Mobile     sports

                          wagering    services        may     continue    to    be   offered

                          notwithstanding        the     closure     of     the      physical

                          facility.

                   c.     Gyms and fitness centers and classes.

                   d.     Entertainment centers, including but not limited

                          to, movie theaters, performing arts centers, other

                          concert venues, and nightclubs.

                   e.     All   indoor    portions       of    retail     shopping    malls.

                          Restaurants      and       other     stores     located     within


                                                                                          152
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 156 of 234

                                            9


                    shopping       malls    that        have     their       own     external

                    entrances open to the public, separate from the

                    general mall entrance, may remain open pursuant to

                    the    terms     and     directives          of    this        Order     for

                    operating      hours        and    takeout        or    food     delivery

                    services.       All entrances and exits to the common

                    area portions of retail shopping malls must remain

                    closed.

               f.   All places of public amusement, whether indoors or

                    outdoors, including but not limited to, locations

                    with amusement parks, water parks, aquariums, zoos,

                    arcades, fairs, children’s play centers, funplexes,

                    theme parks, bowling alleys, family and children’s

                    attractions.

               g.   Facilities       where        personal       care        services       are

                    performed that, by their very nature, result in

                    noncompliance with social distancing guidelines,

                    including but not limited to cosmetology shops;

                    barber shops; beauty salons; hair braiding shops;

                    nail      salons;       electrology           facilities;              spas,

                    including      day     spas       and    medical       spas,    at     which

                    solely elective and cosmetic medical procedures are

                    performed; massage parlors, tanning salons, tattoo

                    parlors,    and      public        and     private      social       clubs,

                    whether or not they serve alcohol, including but

                    not limited to facilities owned or operated by the

                    American Legion, Veterans of Foreign Wars, Knights

                    of Columbus, and any other social clubs associated

                    with    community        service           organizations.              This

                    excludes       any     health           facilities       that     provide

                    medically necessary or therapeutic services.


                                                                                             153
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 157 of 234

                                             10


                   h.     All municipal, county, and State public libraries,

                          and all libraries and computer labs at public and

                          private colleges and universities.

            10.    All businesses or non-profits in the State, whether

      closed or open to the public, must accommodate their workforce,

      wherever practicable, for telework or work-from-home arrangements.

      For purposes of this order, “telework” means the practice of

      working from home or alternative locations closer to home through

      the   use   of    technology    that   equips     the   individual   to   access

      necessary materials.

            11.    To the extent a business or non-profit has employees

      that cannot perform their functions via telework or work-from-home

      arrangements, the business or non-profit should make best efforts

      to reduce staff on site to the minimal number necessary to ensure

      that essential operations can continue.            Examples of employees who

      need to be physically present at their work site in order to

      perform     their   duties     include,     but   are   not   limited   to,   law

      enforcement officers, fire fighters, and other first responders,

      cashiers or store clerks, construction workers, utility workers,

      repair workers, warehouse workers, lab researchers, information

      technology maintenance workers, janitorial and custodial staff,

      and certain administrative staff.

            12.    All public, private, and parochial preschool program

      premises, and elementary and secondary schools, including charter

      and renaissance schools, shall remain closed to students as long

      as this Order remains in effect.

            13.    All institutions of higher education shall continue to

      cease such in-person instruction as long as this Order remains in

      effect. The Secretary of the Office of Higher Education shall have

      the authority to grant a waiver to allow in-person instruction to

      students on a case-by-case basis where a compelling rationale to


                                                                                    154
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 158 of 234

                                                  11


      allow such access exists. The Secretary of the Office of Higher

      Education shall coordinate with institutions of higher education

      to determine appropriate student housing conditions for those

      students     who    reside     in    on-campus       housing    as    their   primary

      residence.

           14.    The Commissioner of the Department of Education (“DOE”),

      in consultation with the Commissioner of DOH, shall be authorized

      to permit schools to remain open on a limited basis for the

      provision of food or other essential, non-educational services, or

      for educational or child care services if needed in emergency

      situations after consultation with the Commissioner of DOH. The

      Commissioner of DOE shall also have the authority to close any

      other career or training facilities over which he has oversight,

      after consultation with the Commissioner of DOH.

           15.    The Commissioner of DOE shall continue working with each

      public school district, and private and parochial schools as

      appropriate, to ensure that students are able to continue their

      educations       during    this     time    period    through       appropriate   home

      instruction.       Local     school        districts,    charter       schools,     and

      renaissance schools, in consultation with the Commissioner of DOE,

      shall    have     the     authority      and     discretion    to    determine    home

      instruction arrangements as appropriate on a case-by-case basis to

      ensure     all     students       are      provided     with    appropriate       home

      instruction, taking into account all relevant constitutional and

      statutory obligations.

           16.    The    Secretary        of   the     Department    of    Agriculture,    in

      conjunction with the Commissioner of DOE, shall take all necessary

      actions to ensure that all students eligible for free or reduced

      meals shall continue to receive the services or supports necessary

      to meet nutritional needs during closures.




                                                                                          155
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 159 of 234

                                            12


           17.    Nothing in this Order shall be construed to limit,

      prohibit, or restrict in any way the provision of health care or

      medical services to members of the public.

           18.    Nothing in this Order shall be construed to limit,

      prohibit, or restrict in any way access to essential services for

      low-income residents, including but not limited to food banks.

           19.    Nothing in this Order shall be construed to limit,

      prohibit, or restrict in any way the operations of newspapers,

      television, radio, and other media services.

           20.    Nothing in this Order shall be construed to limit,

      prohibit, or restrict in any way the operations of law enforcement

      agencies.

           21.    Nothing in this Order shall be construed to limit,

      prohibit, or restrict in any way the operations of the federal

      government, or the movement of federal officials in New Jersey

      while acting in their official capacity.

           22.    In accordance with N.J.S.A. App. A:9-33, et seq., as

      supplemented     and   amended,    the     State   Director   of    Emergency

      Management, who is the Superintendent of State Police, through the

      police agencies under his control, to determine and control the

      direction   of   the   flow   of   vehicular   traffic   on   any   State   or

      interstate highway, municipal or county road, and any access road,

      including the right to detour, reroute, or divert any or all

      traffic and to prevent ingress or egress from any area that, in

      the State Director's discretion, is deemed necessary for the

      protection of the health, safety, and welfare of the public, and

      to remove parked or abandoned vehicles from such roadways as

      conditions warrant.

           23.    The Attorney General, pursuant to the provisions of

      N.J.S.A. 39:4-213, shall act through the Superintendent of State

      Police, to determine and control the direction of the flow of


                                                                                  156
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 160 of 234

                                           13


      vehicular traffic on any State or interstate highway, municipal or

      county road, and any access road, including the right to detour,

      reroute, or divert any or all traffic, to prevent ingress or

      egress, and to determine the type of vehicle or vehicles to be

      operated on such roadways. I further authorize all law enforcement

      officers to enforce any such order of the Attorney General or

      Superintendent        of   State   Police     within   their   respective

      municipalities.

             24.     It shall be the duty of every person or entity in this

      State or doing business in this State and of the members of the

      governing body and every official, employee, or agent of every

      political subdivision in this State and of each member of all other

      governmental bodies, agencies, and authorities in this State of

      any nature whatsoever, to cooperate fully in all matters concerning

      this Executive Order.

             25.     Penalties for violations of this Executive Order may be

      imposed under, among other statutes, N.J.S.A. App. A:9-49 and -

      50.

             26.     This Order shall take effect on Saturday, March 21, 2020,

      at 9:00 p.m., and shall remain in effect until revoked or modified

      by the Governor, who shall consult with the Commissioner of DOH as

      appropriate.

                                         GIVEN, under my hand and seal this
                                                  21st day of March,
                                                Two Thousand and Twenty, and
                                                of the Independence of the
                                                United   States,    the   Two
                                                Hundred and Forty-Fourth.
            [seal]                       /s/ Philip D. Murphy
                                         Governor


      Attest:
      /s/ Matthew J. Platkin
      Chief Counsel to the Governor



                                                                            157
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 161 of 234


                            EXECUTIVE ORDER NO. 118


           WHEREAS, through Executive Order No. 102 (2020), which I

      signed on February 3, 2020, I created the State’s Coronavirus Task

      Force, chaired by the Commissioner of the New Jersey Department of

      Health (“DOH”), in order to coordinate the State’s efforts to

      appropriately prepare for and respond to the public health hazard

      posed by Coronavirus disease 2019 (“COVID-19”); and

           WHEREAS, on March 9, 2020, through Executive Order No. 103

      (2020), the facts and circumstances of which are adopted by

      reference herein, I declared both a Public Health Emergency and

      State of Emergency due to the public health hazard created by

      COVID-19; and

           WHEREAS, on March 16, 2020, through Executive Order No. 104

      (2020), the facts and circumstances of which are adopted by

      reference herein, I adopted statewide social mitigation strategies

      for combatting COVID-19; and

           WHEREAS, in recognition that the Centers for Disease Control

      (“CDC”)   has   advised   that   social   mitigation   strategies   for

      combatting COVID-19 require every effort to reduce the rate of

      community spread of the disease and that COVID-19 spreads most

      frequently through person-to-person contact when individuals are

      within six feet or less of one another, I issued Executive Order

      No. 107 (2020) on March 21, 2020, the facts and circumstances of

      which are adopted by reference herein, which ordered additional

      steps to mitigate community spread of COVID-19 and superseded

      Executive Order No. 104 (2020); and

           WHEREAS, Executive Order No. 107 (2020) clarified that it is

      necessary to limit the unnecessary movement of individuals in and

      around their communities and person-to-person interactions in

      accordance with CDC and DOH guidance; and

      



                                                                          158
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 162 of 234

                                           2


           WHEREAS, to further limit community spread from person-to-

      person contact through social distancing, Executive Order No. 107

      (2020) required, with limited exceptions, New Jersey residents to

      remain in their place of residence and cancelled all public and

      social gatherings; and

           WHEREAS,   Executive    Order   No.     108    (2020)   invalidated       any

      county or municipal restrictions imposed in response to COVID-19

      that in any way conflict with Executive Order No. 107 (2020), but

      contained an exception allowing municipalities and counties to,

      among other things, impose additional restrictions at municipal or

      county parks; and

           WHEREAS, since the issuance of Executive Order No. 107 (2020),

      public   interaction   and   gatherings      at    county    and   state     parks

      throughout the State, including lands under the Department of

      Environmental   Protection’s       (“DEP”)        jurisdiction,     have      been

      observed in a manner that is inconsistent with and threatens to

      undermine the social mitigation strategies necessary to limit the

      spread of COVID-19, creating risks to public health; and

           WHEREAS, lands under DEP’s jurisdiction include all State

      parks, forests, recreation areas, historic sites, marinas, golf

      courses,   botanical    gardens,     and     other     lands,      waters,    and

      facilities assigned to the State Park Service in DEP’s Division of

      Parks and Forestry (“State Parks and Forests”); and

           WHEREAS, recent instances of non-compliance with Executive

      Order No. 107 have continued in the State Parks and Forests despite

      verbal warnings and orders to disperse gatherings, ejections from

      the parks, and the issuance of citations by law enforcement; and

           WHEREAS, public usage of State Parks and Forests, as well as

      county parks, is anticipated to increase during the upcoming spring

      holiday season and beyond as the weather continually improves

      outdoors; and


                                                                                     159
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 163 of 234

                                                    3


            WHEREAS, such increased public usage is likely to encourage

      additional public interactions and gatherings at State Parks and

      Forests, as well as county parks, that are inconsistent with and

      threaten    to     undermine     the     State’s        current       social      mitigation

      strategies required by Executive Order No. 107 (2020); and

            WHEREAS, it is in the public interest to take decisive action

      to protect public health by further discouraging uses of public

      lands that are inconsistent with Executive Order No. 107 (2020);

      and

              WHEREAS,    the    Constitution           and   statutes       of   the    State     of

      New Jersey,      particularly          the    provisions         of    N.J.S.A.        26:13-1

      et seq., N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and

      N.J.S.A.    38A:2-4       and   all    amendments        and     supplements        thereto,

      confer upon the Governor of the State of New Jersey certain

      emergency powers, which I have invoked;

              NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

      New Jersey, by virtue of the authority vested in me by the

      Constitution and by the Statutes of this State, do hereby ORDER

      and DIRECT:

            1.     Paragraph 3 of Executive Order No. 108 (2020) is hereby

      superseded    to    the    extent       that      it    allows    counties        to   impose

      additional restrictions at county parks in response to COVID-19.

            2.      All State Parks and Forests and county parks must close

      to the public as long as this Order remains in effect.                             The State

      Director of Emergency Management, who is the Superintendent of

      State    Police,     shall      have    the       discretion      to    make      additions,

      amendments,      clarifications,         exceptions        and        exclusions       to   the

      categories of parks subject to this Order.

            3.     It shall be the duty of every person or entity in this

      State or doing business in this State and of the members of the

      governing body and every official, employee, or agent of every


                                                                                                  160
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 164 of 234

                                         4


      political subdivision in this State and of each member of all other

      governmental bodies, agencies, and authorities in this State of

      any nature whatsoever, to cooperate fully in all matters concerning

      this Executive Order.

           4.      Penalties for violations of this Executive Order may be

      imposed under, among other statutes, N.J.S.A. App. A:9-49 and -50.

           5.      This Order shall take effect on Tuesday, April 7, 2020,

      at 8:00 p.m., and shall remain in effect until revoked or modified

      by the Governor, who shall consult with the Commissioner of DOH as

      appropriate.

                                      GIVEN,   under my hand and seal this
                                                  7th day of April,
                                               Two Thousand and Twenty, and of
                                               the Independence of the United
                                               States, the Two Hundred and
                                               Forty-Fourth.

          [seal]                      /s/ Philip D. Murphy

                                      Governor


      Attest:

      /s/ Matthew J. Platkin

      Chief Counsel to the Governor




                                                                          161
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 165 of 234


                              EXECUTIVE ORDER NO. 119


            WHEREAS, on March 9, 2020, through Executive Order No. 103

      (2020), the facts and circumstances of which are adopted by reference

      herein, I declared both a Public Health Emergency and a State of

      Emergency throughout the State due to the public health hazard created

      by Coronavirus disease 2019 (“COVID-19”); and

            WHEREAS, Executive Order No. 103 (2020) described both the

      symptoms and dangers presented by COVID-19 and the likelihood of

      community spread across the State, and it recognized the need to use

      all available statewide authorities to prepare for and respond to

      COVID-19 cases in New Jersey, to implement appropriate measures to

      mitigate the spread of COVID-19, and to prepare in the event of an

      increasing   number    of    individuals   requiring      medical   care   or

      hospitalization; and

            WHEREAS, as COVID-19 continued to spread across New Jersey and

      an   increasing   number    of   individuals   required   medical   care   or

      hospitalization, I issued a series of Executive Orders pursuant to

      my authority under the New Jersey Civilian Defense and Disaster

      Control Act (the “Disaster Control Act”) and the Emergency Health

      Powers Act (“EHPA”), to protect the public health, safety, and welfare

      against the emergency created by COVID-19, including Executive Order

      Nos. 104-118 (2020), the facts and circumstances of which are all

      adopted by reference herein; and

            WHEREAS, N.J.S.A. 26:13-3(b) establishes that a Public Health

      Emergency declared by the Governor shall automatically terminate

      after 30 days, which means the Public Health Emergency declared in

      Executive Order No. 103 (2020) on March 9, 2020, shall terminate on

      April 8, 2020, unless renewed for an additional 30 days through a

      declaration of the Governor; and

            WHEREAS, since the Public Health Emergency was declared on March

      9, 2020 — at which time there were 11 presumed positive cases of

      COVID-19 in New Jersey — the public health hazard presented by the




                                                                                 162
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 166 of 234

                                            2


      COVID-19 outbreak has only grown in scope in New Jersey, in the

      region, and across the United States; and

            WHEREAS, on January 31, 2020, the United States Department of

      Health and Human Services (“HHS”) Secretary declared a public health

      emergency for the United States to aid the nation’s healthcare

      community in responding to COVID-19; and

            WHEREAS, on March 13, 2020, the President of the United States

      declared a national emergency pursuant to his constitutional and

      statutory powers, including those granted by Sections 201 and 301 of

      the   National   Emergencies   Act,   50   U.S.C.   §   1601,   et   seq.,   and

      consistent with Section 1135 of the Social Security Act, as amended,

      42 U.S.C. § 1320b-5; and

            WHEREAS, the emergency declarations by the President and the HHS

      Secretary remain in effect today; and

            WHEREAS, also on March 13, 2020, the President determined that

      the COVID-19 pandemic was of sufficient severity and magnitude to

      warrant an emergency declaration under Section 501 of the Robert T.

      Stafford Disaster Relief and Emergency Assistance Act (“Stafford

      Act”), 42 U.S.C. § 5121-5207, which remains in effect today; and

            WHEREAS, on March 25, 2020, the President determined that the

      COVID-19 pandemic was of sufficient severity and magnitude to warrant

      a major disaster declaration under Section 401 of the Stafford Act,

      42 U.S.C. § 5121-5207, which remains in effect today; and

            WHEREAS, as of April 7, 2020, the governments of 41 states, the

      District of Columbia, and Puerto Rico have ordered residents to stay

      at home in order to reduce the transmission of COVID-19 in their

      states and across the United States; and

            WHEREAS, as of April 6, 2020, according to the World Health

      Organization, there were more than 1,210,000 confirmed cases of

      COVID-19 worldwide, with over 67,000 of those cases having resulted

      in death; and




                                                                                   163
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 167 of 234

                                           3


           WHEREAS, as of April 6, 2020, according to the Centers for

      Disease Control, there were more than 330,000 confirmed cases of

      COVID-19 in the United States, with over 8,900 of those cases having

      resulted in death; and

           WHEREAS, as of April 6, 2020, there were over 41,000 positive

      cases of COVID-19 in New Jersey, with at least 1,003 of those cases

      having resulted in death; and

           WHEREAS, as of April 6, 2020, there were positive cases of COVID-

      19 in every county in New Jersey, and there have been deaths relating

      to COVID-19 in every county in New Jersey; and

           WHEREAS, even as we institute social distancing measures, the

      number of COVID-19 cases in New Jersey is anticipated to continue to

      increase for the immediate future; and

           WHEREAS, although the State has made all reasonable efforts to

      procure medical resources from the federal government, existing State

      supplies,   donations,   and   private   sector   purchasing,   there   is    a

      critical shortage of medical resources in the State, particularly in

      hospitals, healthcare facilities, and emergency response agencies in

      the northern region of the State where the spread of COVID-19 is

      particularly acute and where there has been a particularly high volume

      of COVID-19 hospitalizations; and

           WHEREAS, the Commissioner of the Department of Health (“DOH”)

      has also determined that the State needs the help of additional

      qualified   health,   mental   health,   and   related   professionals       to

      supplement our healthcare capacity on a temporary basis to address

      the health care needs relating to the COVID-19 outbreak; and

           WHEREAS, there are also thousands of law enforcement officers

      in New Jersey currently unable to report to duty, the vast majority

      of which because they tested positive for COVID-19 or are currently

      in quarantine; and

      




                                                                               164
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 168 of 234

                                                  4


            WHEREAS,       the   spread    of    COVID-19    has    greatly    strained       the

      resources and        capabilities     of    county    and    municipal       governments,

      including public health agencies, that provide essential services for

      containing and mitigating the spread of contagious diseases, and the

      situation is too large in scope to be handled entirely by the normal

      county and municipal operating services; and

            WHEREAS, the facts as set forth above and consultation with the

      Commissioner of DOH confirm that the spread of COVID-19 in New Jersey

      constitutes     an    ongoing   public      health     hazard    that   threatens       and

      presently endangers the health, safety, and welfare of the residents

      of one or more municipalities or counties of the State, and it is

      necessary and appropriate to take action against this public health

      hazard to protect and maintain the health, safety, and welfare of New

      Jersey residents and visitors; and

            WHEREAS, the facts as set forth above and consultation with the

      Commissioner of DOH confirms that there exists a public health

      emergency in the State; and

            WHEREAS,       the   Constitution         and   statutes    of    the    State    of

      New Jersey, particularly the provisions of N.J.S.A. 26:13-1 et seq.,

      N.J.S.A. App. A: 9-33 et seq., N.J.S.A. 38A:3-6.1, and N.J.S.A. 38A:2-

      4 and all amendments and supplements thereto, confer upon the Governor

      of the State of New Jersey certain emergency powers, which I have

      invoked;

            NOW, THEREFORE, I, PHILIP D. MURPHY, Governor of the State of

      New   Jersey,    by    virtue   of    the    authority       vested     in    me   by   the

      Constitution and by the Statutes of this State, do hereby DECLARE and

      PROCLAIM that the Public Health Emergency declared in Executive Order

      No. 103 (2020) pursuant to the EHPA, N.J.S.A. 26:13-1, et seq.,

      continues to exist throughout the State of New Jersey, and I hereby

      ORDER and DIRECT:




                                                                                              165
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 169 of 234

                                           5


           1.      All Executive Orders adopted in whole or in part based on

      the authority under the EHPA to respond to the Public Health Emergency

      presented by the COVID-19 outbreak remain in full force and effect.

           2.      All actions taken by any Executive Branch departments and

      agencies in whole or in part based on the authority under the EHPA

      to respond to the Public Health Emergency presented by the COVID-19

      outbreak, or in whole or in part based on authority delegated by any

      Executive Orders described in Paragraph 1 of this Order, including

      but not limited to any Administrative Orders, remain in full force

      and effect.

           3.      For purposes of this Order, “Executive Branch departments

      and agencies” shall mean any of the principal departments in the

      Executive Branch of State government and any agency, authority, board,

      bureau,   commission,    division,   institution,   office,   or   other

      instrumentality within or created by any such department, and any

      independent State authority, commission, instrumentality, or agency

      over which the Governor exercises executive authority, as determined

      by the Attorney General.

           4.      This Order shall take effect immediately.

                                      GIVEN,   under my hand and seal this
                                                  7th day of April,
                                               Two Thousand and Twenty, and of
                                               the Independence of the United
                                               States, the Two Hundred and
                                               Forty-Fourth.

          [seal]                      /s/ Philip D. Murphy

                                      Governor


      Attest:

      /s/ Matthew J. Platkin

      Chief Counsel to the Governor




                                                                           166
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 170 of 234




                                                                167
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 171 of 234




                                                                168
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 172 of 234




                                                                169
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 173 of 234




                                                                170
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 174 of 234




                                                                171
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 175 of 234




                                                                172
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 176 of 234




                                                                173
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 177 of 234




                                                                174
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 178 of 234




                                                                175
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 179 of 234




                                                                176
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 180 of 234




                                                               177
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 181 of 234




                                                                178
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 182 of 234




                                                                179
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 183 of 234




                                                                180
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 184 of 234




                                                                181
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 185 of 234




                                                                182
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 186 of 234




                                          MARCH 27, 2020

                                  EXECUTIVE ORDER NO. 121

STAY AT HOME ORDER AND STRATEGIC DIRECTIONS FOR NORTH CAROLINA
            IN RESPONSE TO INCREASING COVID-19 CASES


        WHEREAS, on March 10, 2020, the undersigned issued Executive Order No. 116 which
declared a State of Emergency to coordinate the State’s response and protective actions to address
the Coronavirus Disease 2019 (COVID-19) public health emergency and to provide for the health,
safety, and welfare of residents and visitors located in North Carolina (“Declaration of a State of
Emergency”); and

        WHEREAS, on March 11, 2020, the World Health Organization declared COVID-19 a
global pandemic; and

        WHEREAS, on March 13, 2020, the President of the United States declared the ongoing
COVID-19 outbreak a pandemic of sufficient severity and magnitude to warrant an emergency
declaration for all states, tribes, territories, and the District of Columbia pursuant to Section 501(b)
of the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. 5121-5207
(the “Stafford Act”); and

       WHEREAS, on March 13, 2020, the President of the United States pursuant to Sections
201 and 301 of the National Emergencies Act, 50 U.S.C. § 1601, et seq . and consistent with
Section 1135 of the Social Security Act, as amended (42 U.S.C. § 1320b-5), declared that the
COVID-19 pandemic in the United States constitutes a national emergency, retroactive to March
1, 2020; and

       WHEREAS, the undersigned has issued Executive Order Nos. 117 – 120 for the
purposes of protecting the health, safety and welfare of the people of North Carolina; and

       WHEREAS, on March 25, 2020, the President of the United States, pursuant to Section
401 of the Stafford Act, approved a Major Disaster Declaration, FEMA-4487-DR, for the State
of North Carolina; and

        WHEREAS, on March 27, 2020, the North Carolina Department of Health and Human
Services (“NCDHHS”) has documented 763 cases of COVID-19 across 60 counties, and has
identified the occurrence of widespread community transmission of the virus; and

        WHEREAS, hospital administrators and health care providers have expressed concerns
that unless the spread of COVID-19 is limited, existing health care facilities may be insufficient
to care for those who become sick; and




                                                                                                    183
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 187 of 234



        WHEREAS, to mitigate community spread of COVID-19 and to reduce the burden on the
state’s health care providers and facilities, it is necessary to limit unnecessary person-to-person
contact in workplaces and communities; and
       WHEREAS, such limitations on person-to-person contact are reasonably necessary to
address the public health risk posed by COVID-19; and

     WHEREAS, some areas of the state have seen more rapid and significant spread of
COVID-19 than others, and some but not all local authorities have taken steps to address
community spread of the illness in their communities; and

        WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(c)(i), the undersigned has
determined that local control of the emergency is insufficient to assure adequate protection for
lives and property of North Carolinians because needed control cannot be imposed locally because
not all local authorities have enacted such appropriate ordinances or issued such appropriate
declarations restricting the operation of businesses and limiting person-to-person contact in
workplaces and communities; and

        WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(c)(ii), the undersigned has
determined that local control of the emergency is insufficient to assure adequate protection for
lives and property of North Carolinians because some but not all local authorities have taken
implementing steps under such ordinances or declarations, if issued, in order to effectuate control
over the emergency that has arisen; and

        WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(c)(iii), the undersigned has
determined that local control of the emergency is insufficient to assure adequate protection for
lives and property of North Carolinians because the area in which the emergency exists spreads
across local jurisdictional boundaries and the legal control measures of the jurisdictions are
conflicting or uncoordinated to the extent that efforts to protect life and property are, or
unquestionably will be, severely hampered; and

       WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(c)(iv), the undersigned has
determined that local control of the emergency is insufficient to assure adequate protection of lives
and property of North Carolinians because the scale of the emergency is so great that it exceeds
the capability of local authorities to cope with it; and

        WHEREAS, Executive Order No. 116 invoked the Emergency Management Act, and
authorizes the undersigned to exercise the powers and duties set forth therein to direct and aid in
the response to, recovery from, and mitigation against emergencies; and

       WHEREAS, N.C. Gen. Stat. § 166A-19.10(b)(3) authorizes and empowers the
undersigned to delegate any Gubernatorial vested authority under the Emergency Management
Act and to provide for the subdelegation of any authority; and

       WHEREAS, N.C. Gen. Stat. § 166A-19.30(c) in conjunction with N.C. Gen. Stat. § 166A-
19.31(b)(1) authorizes the undersigned to prohibit and restrict the movement of people in public


                                                                                                184
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 188 of 234



places, including by: (a) imposing a curfew; (b) directing and compelling the voluntary or
mandatory evacuation of people from an area; (c) prescribing routes, modes of transportation and
destinations in connection with evacuation; (d) controlling the movement of persons within an
emergency area; and (e) closing streets, roads, highways, and other areas ordinarily used for
vehicular travel, except to the movement of persons necessary for recovery from the emergency;
and

        WHEREAS, N.C. Gen. Stat. § 166A-19.30(c) in conjunction with N.C. Gen. Stat. § 166A-
19.31(b)(2) authorizes the undersigned to prohibit and restrict the operation of offices, business
establishments and other places to and from which people may travel or at which they may
congregate; and

       WHEREAS, N.C. Gen. Stat. § 166A-19.30(c) in conjunction with N.C. Gen. Stat. § 166A-
19.31(b)(5) authorizes the undersigned to prohibit and restrict activities which may be reasonably
necessary to maintain order and protect lives and property during a state of emergency; and

        WHEREAS, pursuant to N.C. Gen. Stat. § 166A-19.30(a)(2), during a Gubernatorially
declared State of Emergency, the undersigned has the power to “give such directions to state and
local law enforcement officers and agencies as may be reasonable and necessary for the purpose
of securing compliance with the provisions of this Article”.

       NOW, THEREFORE, by the authority vested in me as Governor by the Constitution and
the laws of the State of North Carolina, IT IS ORDERED:

Section 1. Stay at Home

   1. Stay at home or place of residence. All individuals currently in the State of North
      Carolina are ordered to stay at home, their place of residence, or current place of abode,
      (hereinafter “residence”) except as allowed in this Executive Order. To the extent
      individuals are using shared or outdoor spaces when outside their residence, they must at
      all times and as much as reasonably possible, maintain social distancing of at least six (6)
      feet from any other person, with the exception of family or household members, consistent
      with the Social Distancing Requirements set forth in this Executive Order. All persons may
      leave their homes or place of residence only for Essential Activities, Essential
      Governmental Operations, or to participate in or access COVID-19 Essential Businesses
      and Operations, all as defined below.

       Individuals experiencing homelessness are exempt from this Executive Order, but are
       strongly urged to obtain shelter that meets Social Distancing Requirements. Individuals
       whose residences are unsafe or become unsafe, such as victims of domestic violence, are
       permitted and urged to leave their home and stay at a safe alternative location.

   2. Prohibited and permitted travel. Only travel for Essential Activities as defined herein is
      permitted. People riding on public transit must comply with Social Distancing
      Requirements to the greatest extent feasible. This Executive Order allows travel into,


                                                                                             185
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 189 of 234



   within, or out of the State to maintain COVID-19 Essential Businesses and Operations and
   Minimum Basic Operations.

3. Leaving the home and travel for Essential Activities is permitted. For purposes of this
   Executive Order, individuals may leave their residence only to perform any of the
   following Essential Activities:

      i.   For health and safety. To engage in activities or perform tasks essential to their
           health and safety, or to the health and safety of their family or household members
           or persons who are unable to or should not leave their home (including, but not
           limited to, pets), such as, by way of example only and without limitation, seeking
           emergency services, obtaining medical supplies or medication, or visiting a health
           care professional or veterinarian.

     ii.   For necessary supplies and services. To obtain necessary services or supplies for
           themselves and their family or household members or persons who are unable or
           should not leave their home, or to deliver those services or supplies to others, such
           as, by way of example only and without limitation, groceries and food, household
           consumer products, supplies they need to work from home, automobile supplies
           (including sales, parts, supplies, repair and maintenance), and products necessary
           to maintain the safety, sanitation, and essential operation of residences or places of
           employment.

    iii.   For outdoor activity. To engage in outdoor activity, provided individuals comply
           with Social Distancing Requirements and Mass Gatherings, as defined below, such
           as, by way of example and without limitation, walking, hiking, running, golfing, or
           biking. Individuals may go to public parks and open outdoor recreation areas.
           However, public playground equipment may increase spread of COVID-19, and
           therefore shall be closed. These activities are subject to the limitations on events
           or convenings in Section 3 of this Executive Order.


    iv.    For certain types of work. To perform work at businesses authorized to remain
           open under Section 2 of this Executive Order (which, as defined below, includes
           Healthcare and Public Health Operations, Human Services Operations, Essential
           Governmental Operations, and Essential Infrastructure Operations) or to otherwise
           carry out activities specifically permitted in this Executive Order, including
           Minimum Basic Operations.

     v.    To take care of others. To care for or assist a family member, friend, or pet in
           another household, and to transport family members, friends, or pets as allowed by
           this Executive Order. This includes attending weddings and funerals provided
           individuals comply with Social Distancing Requirements and Mass Gatherings as
           set forth below.


                                                                                            186
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 190 of 234




        vi.      Place of worship. Travel to and from a place of worship.

        vii.     To receive goods and services. To receive goods and services provided by a
                 COVID-19 Essential Business or Operation.

       viii.     Place of residence. To return to or travel between one’s place or places of
                 residence for purposes including, but not limited to, child custody or visitation
                 arrangements.

        ix.      Volunteering. To volunteer with organizations that provide charitable and social
                 services.
Section 2. COVID-19 Essential Businesses and Operations

        In order to slow the spread of COVID-19, it is necessary to reduce the instances where
individuals interact with one another in a manner inconsistent with the Social Distancing
Requirements set forth below. Many of those interactions occur at work. At the same time, it is
necessary that certain businesses, essential to the response to COVID-19, to the infrastructure of
the State and nation, and to the day-to-day life of North Carolinians, remain open.
A. In light of the above considerations, non-essential business and operations must cease. All
   businesses and operations in the State, except COVID-19 Essential Businesses and Operations
   as defined below, are required to cease all activities within the State except Minimum Basic
   Operations, as defined below. For clarity, businesses, including home-based businesses, may
   also continue operations consisting exclusively of employees or contractors performing
   activities at their own residences (i.e., working from home).

B. All COVID-19 Essential Businesses and Operations are directed, to the maximum extent
   possible, to direct employees to work from home or telework.

C. For purposes of this Executive Order, a COVID-19 Essential Business and Operation includes
   the following businesses, not-for-profit organizations and educational institutions.

   1. Businesses that meet Social Distancing Requirements. Businesses, not-for-profit
      organizations or educational institutions that conduct operations while maintaining Social
      Distancing Requirements:

              a. Between and among its employees; and

              b. Between and among employees and customers except at the point of sale or
                 purchase.




                                                                                             187
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 191 of 234




2. Businesses operating in CISA identified sectors.             Businesses, not-for-profit
   organizations or educational institutions operating in the federal critical infrastructure
   sectors as outlined at https://www.cisa.gov/identifying-critical-infrastructure-during-
   covid-19 or any subsequent guidance issued by the U.S. Department of Homeland Security
   that amends or replaces said guidance.

3. Healthcare and Public Health Operations. Healthcare and Public Health Operations
   includes, but is not limited to: hospitals; clinics; dental offices; pharmacies; laboratories
   and laboratory service providers; public health entities, including those that compile,
   model, analyze and communicate public health information; pharmaceutical, pharmacy,
   medical device and equipment, and biotechnology and agricultural biotechnology
   companies (including operations, research and development, manufacture, and supply
   chain); organizations collecting blood, platelets, plasma, and other necessary materials;
   obstetricians and gynecologists; eye care centers, including those that sell glasses and
   contact lenses; dietary supplement retailers; naturopathic healthcare providers; home
   healthcare services providers; local management entities/managed care organizations
   (LME/MCO); mental health and substance use providers; other healthcare facilities and
   suppliers and providers of any related and/or ancillary healthcare services; and entities that
   transport and dispose of medical materials and remains.

   Specifically included in Healthcare and Public Health Operations are manufacturers,
   technicians, logistics, and warehouse operators and distributors of medical equipment,
   personal protective equipment (PPE), medical gases, pharmaceuticals, blood and blood
   products, vaccines, testing materials, laboratory supplies, cleaning, sanitizing, disinfecting
   or sterilization supplies, and tissue and paper towel products.
   Healthcare and Public Health Operations also includes veterinary care and all healthcare
   services provided to animals.
   Healthcare and Public Health Operations shall be construed broadly to avoid any impacts
   to the delivery of healthcare, or public health operations broadly defined. Healthcare and
   Public Health Operations does not include those businesses ordered to close by Executive
   Order No. 120.
4. Human Services Operations. Human Services Operations includes, but is not limited to:
   long-term care facilities; child care centers, family child care homes; residential settings
   and shelters for adults, seniors, children, and/or people with developmental disabilities,
   intellectual disabilities, substance use disorders, and/or mental illness; transitional
   facilities; home-based settings to provide services to individuals with physical, intellectual,
   and/or developmental disabilities, seniors, adults, and children; field offices that provide
   and help to determine eligibility for basic needs, including food, cash assistance, medical
   coverage, child care, child support services, vocational services, rehabilitation services;
   developmental centers; adoption agencies; businesses that provide food, shelter, social
   services, transportation and other necessities of life for economically disadvantaged
   individuals, individuals with physical, intellectual, and/or developmental disabilities, or
   otherwise needy individuals.



                                                                                             188
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 192 of 234



   Human Services Operations shall be construed broadly to avoid any impacts to the delivery
   of human services, broadly defined.

5. Essential Infrastructure Operations. Essential Infrastructure Operations includes, but is
   not limited to: food and beverage production, distribution, fulfillment centers, storage
   facilities; construction (including, but not limited to, construction required in response to
   this public health emergency, hospital construction, construction of long term care
   facilities, public works construction, school construction, and essential commercial and
   housing construction); building and grounds management and maintenance including
   landscaping; airport operations; operation and maintenance of utilities, including water,
   sewer, and gas; electrical (including power generation, distribution, and production of raw
   materials); distribution centers; oil and biofuel refining; roads, highways, railroads, and
   public transportation; ports; cybersecurity operations; flood control; solid waste and
   recycling collection and removal; and internet, video and telecommunications systems
   (including the provision of essential global, national and local infrastructure for computing
   services, business infrastructure, communications, and web-based services).

   Essential Infrastructure Operations shall be construed broadly to avoid any impacts to
   essential infrastructure, broadly defined.

6. Essential Governmental Operations. Essential Governmental Operations means all
   services provided by the State or any municipality, township, county, political subdivision,
   board, commission or agency of government and needed to ensure the continuing operation
   of the government agencies or to provide for or support the health, safety and welfare of
   the public, and including contractors performing Essential Governmental Operations. Each
   government body shall determine its Essential Governmental Operations and identify
   employees and/or contractors necessary to the performance of those functions.

   For purposes of this Executive Order, all first responders, emergency management
   personnel, emergency dispatchers, legislators, judges, court personnel, jurors and grand
   jurors, law enforcement and corrections personnel, hazardous materials responders, child
   protection and child welfare personnel, housing and shelter personnel, military, and other
   governmental employees working for or to support COVID-19 Essential Businesses and
   Operations are categorically exempt from this Executive Order.

   This Executive Order does not apply to the United States government. Nothing in this
   Executive Order shall prohibit any individual from performing or accessing Essential
   Governmental Operations. Nothing in this Executive Order rescinds, amends, or otherwise
   modifies Section 2 of Executive Order No. 120.
7. Stores that sell groceries and medicine. Grocery stores, pharmacies, certified farmers’
   markets, farm and produce stands, supermarkets, convenience stores, and other
   establishments engaged in the retail sale of groceries, canned food, dry goods, frozen foods,
   fresh fruits and vegetables, pet supplies, fresh meats, fish, and poultry, prepared food,
   alcoholic and nonalcoholic beverages, any other household consumer products (such as


                                                                                           189
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 193 of 234



   cleaning and personal care products), and specifically includes their supply chain and
   administrative support operations. This includes stores that sell groceries, medicine,
   including medication not requiring a medical prescription, and also that sell other non-
   grocery products, and products necessary to maintaining the safety, sanitation, and
   essential operation of residences and COVID-19 Essential Businesses and Operations.

8. Food, beverage production and agriculture. Food and beverage manufacturing,
   production, processing, and cultivation, including farming, livestock, fishing, forestry,
   baking, and other production agriculture, including cultivation, marketing, production, and
   distribution of animals and goods for consumption; and businesses that provide food,
   shelter, services and other necessities of life for animals, including animal shelters, rescues,
   shelters, kennels, and adoption facilities.

9. Organizations that provide charitable and social services. Businesses as well as
   religious and secular not-for-profit organizations, including food banks, when providing
   food, shelter, social services, and other necessities of life for economically disadvantaged
   or otherwise needy individuals, individuals who need assistance as a result of this
   emergency, and people with disabilities.

10. Religious entities. Religious facilities, entities, groups, gatherings, including funerals.
    Also, services, counseling, pastoral care, and other activities provided by religious
    organizations to the members of their faith community. All of these functions are subject
    to the limitations on events or convenings in Section 3 of this Executive Order.

11. Media. Newspapers, television, radio, film, and other media services.

12. Gas stations and businesses needed for transportation. Gas stations and auto supply,
    sales, tire, auto-repair, roadside assistance and towing services, farm equipment,
    construction equipment, boat repair, and related facilities and bicycle shops and related
    facilities.

13. Financial and insurance institutions. Bank, currency exchanges, consumer lenders,
    including but not limited to, pawnbrokers, consumer installment lenders and sales finance
    lenders, credit unions, appraisers, title companies, financial markets, trading and futures
    exchanges, affiliates of financial institutions, entities that issue bonds, related financial
    institutions, and institutions selling financial products. Also insurance companies,
    underwriters, agents, brokers, and related insurance claims and agency services.

14. Home improvement, hardware and supply stores. Home improvement, building
    supply, hardware stores, and businesses that sell building materials and supplies, electrical,
    plumbing, and heating materials.

15. Critical trades. Building and construction tradesmen and tradeswomen, and other trades,
    including but not limited to, plumbers, electricians, exterminators, cleaning and janitorial
    staff for commercial and governmental properties, security staff, operating engineers,
    HVAC, painting, cleaning services, moving and relocation services, landscaping and other
    service providers who provide services that are necessary to maintaining the safety,


                                                                                              190
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 194 of 234



   sanitation, and essential operation of residences and COVID-19 Essential Businesses and
   Operations. This includes organizations that represent employees.

16. Mail, post, shipping, logistics, delivery, and pick-up services. Post offices and other
    businesses that provide shipping and delivery services, and businesses that ship or deliver
    groceries, food, alcoholic and non-alcoholic beverages, goods, vehicles or services to end
    users or through commercial channels.

17. Educational institutions. Educational institutions including public and private pre-K-12
    schools, colleges, and universities for purposes of facilitating remote learning, performing
    critical research, or performing essential functions, provided that the Social Distancing
    Requirements set forth below of this Executive Order are maintained to the greatest extent
    possible. This Executive Order is consistent with and does not amend or supersede prior
    Executive Orders regarding the closure of public schools.

18. Laundry services. Laundromats, dry cleaners, industrial laundry services, and laundry
    service providers.

19. Restaurants for consumption off-premises. Restaurants and other facilities that prepare
    and serve food, but only for consumption off-premises, through such means as in-house
    delivery, third-party delivery, drive-through, curbside pick-up, and carry-out. Schools and
    other entities that provide free food services to students or members of the public may
    continue to do so under this Executive Order when the food is provided for carry-out, drive-
    through or delivery. This Executive Order is consistent with and does not amend or
    supersede prior COVID-19 related Executive Orders restricting the operations of
    restaurants and temporarily closing bars.

20. Supplies to work from home. Businesses that sell, manufacture, or supply office supply
    products or other products needed for people to work from home.

21. Supplies for COVID-19 Essential Businesses and Operations. Businesses that sell,
    manufacture, support, or supply other COVID-19 Essential Businesses and Operations
    with the service or materials necessary to operate, including computers, audio and video
    electronics, household appliances; payroll processing and related services; IT and
    telecommunication equipment; elections personnel and election-related equipment
    supplies; hardware, paint, flat glass, electrical, plumbing and heating material; sanitary
    equipment; personal hygiene products; food, food additives, ingredients and components;
    medical and orthopedic equipment; optics and photography equipment; and diagnostics,
    food and beverages, chemicals, soaps and detergent.

22. Transportation. Airlines, taxis, automobile dealers, transportation network providers
    (such as Uber and Lyft), vehicle rental services, paratransit, trains, marinas, docks, boat
    storage, and other private, public, and commercial transportation and logistics providers,
    and public transportation necessary to access COVID-19 Essential Businesses and
    Operations.

23. Home-based care and services. Home-based care for adults, seniors, children, and/or
    people with developmental disabilities, intellectual disabilities, substance use disorders,

                                                                                           191
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 195 of 234



       and/or mental illness, including caregivers such as nannies who may travel to the child’s
       home to provide care, and other in-home services including meal delivery.

   24. Residential facilities and shelters. Residential facilities and shelters for adults, seniors,
       children, pets, and/or people with developmental disabilities, intellectual disabilities,
       victims of domestic violence, people experiencing homelessness, substance use disorders,
       and/or mental illness.

   25. Professional services. Professional services, such as legal services, accounting services,
       insurance services, professional engineering and architectural services, land surveying
       services, real estate services (including brokerage, appraisal and title services) and tax
       preparation services.

   26. Manufacture, distribution, and supply chain for critical products and industries.
       Manufacturing companies, distributors, and supply chain companies producing and
       supplying essential products and services in and for industries such as pharmaceutical,
       technology, biotechnology, healthcare, chemicals and sanitization, waste pickup and
       disposal, agriculture, food and beverage, transportation, energy, steel and steel products,
       petroleum and fuel, mining, construction, communications, as well as products used or
       commonly sold by other COVID-19 Essential Businesses and Operations.

   27. Defense and military contractors. Defense and military contractors that develop
       products, processes, equipment, technology, and related services that serve the United
       States military, national defense, and national security interests.

   28. Hotels and motels. Hotels and motels, to the extent used for lodging and delivery or carry-
       out food services.

   29. Funeral Services. Funeral, mortuary, cremation, burial, cemetery, and related services.
       These services are subject to the limitations on events or convenings in Section 3 of this
       Executive Order.

   30. Additional COVID-19 Essential Retail Businesses. Additional COVID-19 Essential
       Retail Businesses are:

              x       Electronic retailers that sell or service cell phones, computers, tablets, and
                      other communications technology;
              x       Lawn and garden equipment retailers;
              x       Book stores that sell educational material;
              x       Beer, wine, and liquor stores;
              x       Retail functions of gas stations and convenience stores;
              x       Retail located within healthcare facilities;
              x       Pet and feed stores.

D. All COVID-19 Essential Businesses and Operations shall, to the extent practicable, maintain
   the Social Distancing Requirements set forth in this Executive Order.



                                                                                               192
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 196 of 234



E. “Social Distancing Requirements” as used in this Executive Order means:

           a. maintaining at least six (6) feet distancing from other individuals;

           b. washing hands using soap and water for at least twenty (20) seconds as frequently
              as possible or the use of hand sanitizer;

           c. regularly cleaning high-touch surfaces;

           d. facilitating online or remote access by customers if possible.

F. Businesses excluded from the list of COVID-19 Essential Businesses and Operations set forth
   in this Executive Order who believe that they may be essential may direct requests to be
   included to the North Carolina Department of Revenue (the “Department”). The Department
   may grant such request if it determines that it is in the best interest of the State to have the
   business continue operations in order to properly respond to this COVID-19 pandemic. The
   Department shall post on its website a point of contact and procedure for businesses seeking
   to be designated as essential. A business that has made a request to the Department to be
   included as a COVID-19 Essential Business or Operation may continue to operate until that
   request is acted upon.

G. Businesses that are not COVID-19 Essential Businesses and Operations are required to cease
   all activities within the State except Minimum Basic Operations, as defined below. Businesses
   that are not COVID-19 Essential Businesses and Operations should comply with Social
   Distancing Requirements, to the maximum extent possible, when carrying out their Minimum
   Basic Operations.

       As used in this Executive Order, “Minimum Basic Operations” include the following:

       i) The minimum necessary activities to maintain the value of the business’s inventory,
          preserve the condition of the business’s physical plant and equipment, ensure security,
          process payroll and employee benefits, or related functions.

       ii) The minimum necessary activities to facilitate employees of the business being able to
           continue to work remotely from their residences.

H. Notwithstanding any other provision of this Executive Order, the businesses, not-for-profit
   organizations and educational institutions that were ordered closed by Executive Order Nos.
   118 and 120 shall remain closed.

Section 3. Mass Gatherings
For the reasons and pursuant to the authority set forth above:

A. Section 1(a) of Executive Order Nos. 117 and 120 is rescinded and replaced as follows:

                                                                                              193
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 197 of 234




       1. A mass gathering is defined as any event or convening that brings together more than
          ten (10) persons in a single room or single space at the same time, such as an
          auditorium, stadium, arena, large conference room, meeting hall, or any other confined
          indoor or outdoor space. This includes parades, fairs and festivals.

       2. A mass gathering does not include normal operations at airports, bus and train stations,
          medical facilities, libraries, shopping malls and centers. It also does not include any
          COVID-19 Essential Business or Operation as defined in this Executive Order.

       3. Notwithstanding the above, and in an effort to promote human dignity and limit
          suffering, funerals are permitted to include no more than fifty (50) persons, while
          observing Social Distancing Requirements to the extent practicable.

       4. Pursuant to N.C. Gen. Stat. §§ 166A-19.30(a)(2), -19.30(c) the provisions of this
          section shall be enforced by state and local law enforcement officers.

The remainder of Executive Order Nos. 117 and 120 continue to be in effect.

Section 4. Local Orders

A. The undersigned recognizes that the impact of COVID-19 has been and will likely continue to
   be different in different parts of North Carolina. Urban areas have seen more rapid and
   significant spread than most rural areas of the state. As such, the undersigned acknowledges
   that counties and cities may deem it necessary to adopt ordinances and issue state of emergency
   declarations which impose restrictions or prohibitions to the extent authorized under North
   Carolina law, such as on the activity of people and businesses, to a greater degree than in this
   Executive Order. To that end, nothing herein is intended to limit or prohibit counties and cities
   in North Carolina from enacting ordinances and issuing state of emergency declarations which
   impose greater restrictions or prohibitions to the extent authorized under North Carolina law.

B. Notwithstanding the language in paragraph (A) of this Section, no county or city ordinance or
   declaration shall have the effect of restricting or prohibiting COVID-19 Essential
   Governmental Operations of the State as determined by the State.

C. Nothing in this Executive Order rescinds, amends, or otherwise modifies Section 2 of
   Executive Order No. 120.

Section 5. Savings Clause
If any provision of this Executive Order or its application to any person or circumstances is held
invalid by any court of competent jurisdiction, this invalidity does not affect any other provision
or application of this Executive Order, which can be given effect without the invalid provision or
application. To achieve this purpose, the provisions of this Executive Order are declared to be
severable.


                                                                                               194
  Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 198 of 234




Section 6. Enforcement
A. Pursuant to N.C. Gen. Stat. § 166A-19.30(a)(2), the provisions of this Executive Order shall
   be enforced by state and local law enforcement officers.

B. A violation of this Executive Order may be subject to prosecution pursuant to N.C. Gen. Stat.
   § 166A-19.30(d), and is punishable as a Class 2 misdemeanor in accordance with N.C. Gen.
   Stat. § 14-288.20A.

C. Nothing in this Executive Order shall be construed to preempt or overrule a court order
   regarding an individual’s conduct (e.g., a Domestic Violence Protection Order or similar orders
   limiting an individual’s access to a particular place).

Section 7. Effective Date
        This Executive Order is effective Monday, March 30, 2020, at 5:00pm, and shall remain
in effect for thirty (30) days from that date or unless repealed, replaced, or rescinded by another
applicable Executive Order. An Executive Order rescinding the Declaration of the State of
Emergency will automatically rescind this Executive Order.

        IN WITNESS WHEREOF, I have hereunto signed my name and affixed the Great Seal
of the State of North Carolina at the Capitol in the City of Raleigh, this 27th day of March in the
year of our Lord two thousand and twenty.



____________________________________
            Roy Cooper
            Governor

ATTEST:


___________________________________
          Rodney S. Maddox
     Chief Deputy Secretary of State




                                                                                              195
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 199 of 234


                                                       
                                                       
                                                       
                                                       
                                                       
                                        &20021:($/7+2)3(116</9$1,$
                                            2)),&(2)7+(*29(5125


                            PROCLAMATION OF DISASTER EMERGENCY

                                               March 6, 2020

             WHEREAS, a novel coronavirus (now known as “COVID-19”) emerged in Wuhan,
      China, began infecting humans in December 2019, and has since spread to 89 countries,
      including the United States; and

             WHEREAS, the World Health Organization and the Centers for Disease Control and
      Prevention (“CDC”) have declared COVID-19 a “public health emergency of international
      concern,” and the U.S. Department of Health and Human Services (“HHS”) Secretary has
      declared that COVID-19 creates a public health emergency; and

              WHEREAS, the Commonwealth of Pennsylvania (“Commonwealth”) has been working
      in collaboration with the CDC, HHS, and local health agencies since December 2019 to monitor
      and plan for the containment and subsequent mitigation of COVID-19; and

             WHEREAS, on February 1, 2020, the Commonwealth’s Department of Health activated
      its Department Operations Center at the Pennsylvania Emergency Management Agency’s
      headquarters to conduct public health and medical coordination for COVID-19 throughout the
      Commonwealth; and

              WHEREAS, on March 4, 2020, the Director of the Pennsylvania Emergency
      Management Agency ordered the activation of its Commonwealth Response Coordination
      Center in support of the Department of Health’s Department Operations Center, to maintain
      situational awareness and coordinate the response to any potential COVID-19 impacts across
      the Commonwealth; and

            WHEREAS, as of March 6, 2020, there are 233 confirmed and/or presumed positive
      cases of COVID-19 in the United States, including 2 presumed positive cases in the
      Commonwealth; and

              WHEREAS, while it is anticipated that a high percentage of those affected by COVID-
      19 will experience mild influenza-like symptoms, COVID-19 is a disease capable of causing
      severe symptoms or loss of life, particularly to older populations and those individuals with pre-
      existing conditions; and

            WHEREAS, it is critical to prepare for and respond to suspected or confirmed cases in
      the Commonwealth and to implement measures to mitigate the spread of COVID-19; and

             WHEREAS, with 2 presumed positive cases in the Commonwealth as of March 6, 2020,
      the possible increased threat from COVID-19 constitutes a threat of imminent disaster to the
      health of the citizens of the Commonwealth; and

              WHEREAS, this threat of imminent disaster and emergency has the potential to cause
      significant adverse impacts upon the population throughout the Commonwealth; and

             WHEREAS, this threat of imminent disaster and emergency has already caused schools
      to close, and will likely prompt additional local measures, including affected county and
      municipal governments to declare local disaster emergencies because of COVID-19; and




                                                                                                   196
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 200 of 234


            WHEREAS, this threat of imminent disaster and emergency situation throughout the
      Commonwealth is of such magnitude and severity as to render essential the Commonwealth’s
      supplementation of emergency resources and mutual aid to the county and municipal
      governments of this Commonwealth and to require the activation of all applicable state, county,
      and municipal emergency response plans.

              NOW THEREFORE, pursuant to the provisions of Subsection 7301(c) of the Emergency
      Management Services Code, 35 Pa. C.S. § 7101, et seq., I do hereby proclaim the existence of a
      disaster emergency throughout the Commonwealth.

             FURTHER, I hereby authorize the Pennsylvania Emergency Management Agency
      Director or his designee, to assume command and control of all statewide emergency operations
      and authorize and direct that all Commonwealth departments and agencies utilize all available
      resources and personnel as is deemed necessary to cope with this emergency situation.

              FURTHER, I hereby transfer up to $5,000,000 in unused appropriated funds to the
      Pennsylvania Emergency Management Agency for Emergency Management Assistance
      Compact expenses related to this emergency, to be decreased as conditions require, pursuant to
      the provisions of section 7604(a) of the Emergency Management Services Code, 35 Pa. C.S. §
      7604(a). In addition, I hereby transfer up to $20,000,000 in unused appropriated funds, to be
      decreased as conditions require, to the Pennsylvania Emergency Management Agency pursuant
      to section 1508 of the Act of April 9, 1929 (P.L.343, No. 176) (the Fiscal Code), 72 P.S. § 1508.
      The aforementioned funds shall be used for expenses authorized and incurred related to this
      emergency. These funds shall be credited to a special account established by the Office of the
      Budget. I hereby direct that any funds transferred herein that remain unused after all costs
      related to this emergency have been satisfied shall be returned to the General Fund.

              FURTHER, All Commonwealth agencies purchasing supplies or services in response to
      this emergency are authorized to utilize emergency procurement procedures set forth in Section
      516 of the Commonwealth Procurement Code, 62 Pa. C.S. § 516. This Proclamation shall serve
      as the written determination of the basis for the emergency under Section 516.

             FURTHER, I hereby suspend the provisions of any regulatory statute prescribing the
      procedures for conduct of Commonwealth business, or the orders, rules or regulations of any
      Commonwealth agency, if strict compliance with the provisions of any statute, order, rule or
      regulation would in any way prevent, hinder, or delay necessary action in coping with this
      emergency. Commonwealth agencies may implement emergency assignments without regard to
      procedures required by other laws, except mandatory constitutional requirements, pertaining to
      performance of public work, entering into contracts, incurring of obligations, employment of
      temporary workers, rental of equipment, purchase of supplies and materials, and expenditures
      of public funds.

             FURTHER, pursuant to the powers vested in me by the Constitution and laws of the
      Commonwealth pursuant to 51 Pa. C.S. § 508, I hereby authorize the Adjutant General of
      Pennsylvania to place on state active duty for the duration of the emergency disaster
      proclamation, such individuals and units of the Pennsylvania National Guard, for missions
      designated by the Pennsylvania Emergency Management Agency, as are needed to address the
      consequences of the aforementioned emergency.

             FURTHER, I authorize the Commissioner of the Pennsylvania State Police to use all
      available resources and personnel in whatever manner he deems necessary during this
      emergency to assist the actions of the Pennsylvania Emergency Management Agency in
      addressing the consequences of the emergency.

             FURTHER, I hereby authorize the Secretary of the Pennsylvania Department of Health,
      in her sole discretion, to suspend or waive any provision of law or regulation which the
      Pennsylvania Department of Health is authorized by law to administer or enforce, for such
      length of time as may be necessary to respond to this emergency.




                                                                                                  197
                                                      
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 201 of 234


             FURTHER, I hereby authorize the Secretary of the Pennsylvania Department of
      Education, in his sole discretion, to suspend or waive any provision of law or regulation which
      the Pennsylvania Department of Education is authorized by law to administer or enforce, for
      such length of time as may be necessary to respond to this emergency.

              FURTHER, if investigations made on my behalf determine that the Commonwealth
      needs greater flexibility in the application of state and federal motor carrier regulations to
      accommodate truck drivers involved in emergency activities during this emergency, I hereby
      direct the Commonwealth Department of Transportation to waive or suspend any laws or federal
      or state regulations related to the drivers of commercial vehicles.

              FURTHER, I hereby direct that the applicable emergency response and recovery plans
      of the Commonwealth, counties, municipalities and other entities be activated as necessary and
      that actions taken to implement those plans be coordinated through the Pennsylvania
      Emergency Management Agency.

              STILL FURTHER, I hereby urge the governing bodies and executive officers of all
      political subdivisions affected by this emergency to act as necessary to meet the current
      exigencies as legally authorized under this Proclamation, namely, by the employment of
      temporary workers, by the rental of equipment, and by entering into such contracts and
      agreements as may be required to meet the emergency, all without regard to those time
      consuming procedures and formalities normally prescribed by law, mandatory constitutional
      requirement excepted.

                                                 GIVEN under my hand and the Seal of the
                                                 Governor, at the City of Harrisburg, this
                                                 sixth day of March in the year of our Lord two
                                                 thousand twenty, and of the Commonwealth the two
                                                 hundred and forty fourth.



                                                TOM WOLF
                                                Governor




                                                                                                198
                                                     
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 202 of 234



                                                      
                                                      
                                                                                
                                                      
                                                      
                                       &20021:($/7+2)3(116</9$1,$
                                           2)),&(2)7+(*29(5125




                                                ORDER OF

      THE GOVERNOR OF THE COMMONWEALTH OF PENNSYLVANIA REGARDING THE
            CLOSURE OF ALL BUSINESSES THAT ARE NOT LIFE SUSTAINING

         WHEREAS, the World Health Organization and the Centers for Disease Control and
      Prevention (“CDC”) have declared a novel coronavirus (“COVID-19”) a “public health
      emergency of international concern,” and the U.S. Department of Health and Human Services
      (“HHS”) Secretary has declared that COVID-19 creates a public health emergency; and
          WHEREAS, as of March 6, 2020, I proclaimed the existence of a disaster emergency
      throughout the Commonwealth pursuant to 35 Pa. C.S. § 7301(c); and
        WHEREAS, I am charged with the responsibility to address dangers facing the
      Commonwealth of Pennsylvania that result from disasters. 35 Pa. C.S. § 7301(a); and
          WHEREAS, in addition to general powers, during a disaster emergency I am authorized
      specifically to control ingress and egress to and from a disaster area and the movement of
      persons within it and the occupancy of premises therein; and suspend or limit the sale,
      dispensing, or transportation of alcoholic beverages, firearms, and combustibles. 35 Pa. C.S. §
      7301(f); and
         WHEREAS, in executing the extraordinary powers outlined above, I am further authorized
      during a disaster emergency to issue, amend and rescind executive orders, proclamations and
      regulations and those directives shall have the force and effect of law. 35 Pa. C.S. § 7301(b);
      and
          WHEREAS, in addition to my authority, my Secretary of Health has the authority to
      determine and employ the most efficient and practical means for the prevention and suppression
      of disease. 71 P.S. § 532(a), 71 P.S. 1403(a); and
         WHEREAS, these means include isolation, quarantine, and any other control measure
      needed. 35 P.S. § 521.5.
         NOW THEREFORE, pursuant to the authority vested in me and my Administration by the
      laws of the Commonwealth of Pennsylvania, I do hereby ORDER and PROCLAIM as follows:

      Section 1:    Prohibition on Operation of Businesses that are not Life Sustaining

             All prior orders and guidance regarding business closures are hereby superseded.

              No person or entity shall operate a place of business in the Commonwealth that is not a
      life sustaining business regardless of whether the business is open to members of the public.
      This prohibition does not apply to virtual or telework operations (e.g., work from home), so long
      as social distancing and other mitigation measures are followed in such operations.

              Life sustaining businesses may remain open, but they must follow, at a minimum, the
      social distancing practices and other mitigation measures defined by the Centers for Disease
      Control to protect workers and patrons. A list of life sustaining businesses that may remain
      open is attached to and incorporated into this Order.




                                                                                                  199
                                                      
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 203 of 234




            Enforcement actions will be taken against non-life sustaining businesses that are out of
      compliance effective March 21, 2020, at 12:01 a.m.

       Section 2:    Prohibition on Dine-In Facilities including Restaurants and Bars

              All restaurants and bars previously have been ordered to close their dine-in facilities to
      help stop the spread of COVID-19.

              Businesses that offer carry-out, delivery, and drive-through food and beverage service
      may continue, so long as social distancing and other mitigation measures are employed to
      protect workers and patrons. Enforcement actions will be taken against businesses that are out
      of compliance effective March 19, 2020, at 8 p.m.

      Section 3:     Effective Date and Duration

             This order is effective immediately and will remain in effect until further notice.


                                                   GIVEN under my hand and the Seal of the
                                                   Governor, at the city of Harrisburg, on this
                                                   nineteenth day of March two thousand twenty, the
                                                   year of the commonwealth the two hundred and
                                                   forty-fourth.



                                                   TOM WOLF
                                                   Governor




                                                                                                   200
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 204 of 234



                                                      
                                                      
                                                                                
                                                      
                                                      
                                       &20021:($/7+2)3(116</9$1,$
                                           2)),&(2)7+(*29(5125




                                                ORDER OF

                THE GOVERNOR OF THE COMMONWEALTH OF PENNSYLVANIA

                                FOR INDIVIDUALS TO STAY AT HOME

            WHEREAS, the World Health Organization and the Centers for Disease Control and
      Prevention (“CDC”) have declared a novel coronavirus (“COVID-19”) a “public health
      emergency of international concern,” and the U.S. Department of Health and Human Services
      (“HHS”) Secretary has declared that COVID-19 creates a public health emergency; and

            WHEREAS, as of March 6, 2020, I proclaimed the existence of a disaster emergency
      throughout the Commonwealth pursuant to 35 Pa. C.S. § 7301(c); and

           WHEREAS, I am charged with the responsibility to address dangers facing the
      Commonwealth of Pennsylvania that result from disasters. 35 Pa. C.S. § 7301(a); and

             WHEREAS, in addition to general powers, during a disaster emergency I am
      authorized specifically to control ingress and egress to and from a disaster area and the
      movement of persons within it and the occupancy of premises therein. 35 Pa. C.S. §
      7301(f); and

              WHEREAS, in executing the extraordinary powers outlined above, I am further
      authorized during a disaster emergency to issue, amend and rescind executive orders,
      proclamations and regulations and those directives shall have the force and effect of law. 35 Pa.
      C.S. § 7301(b); and

              WHEREAS, in addition to my authority, my Secretary of Health has the authority to
      determine and employ the most efficient and practical means for the prevention and suppression
      of disease. 71 P.S. § 532(a), 71 P.S. 1403(a); andࣟࣟ

            WHEREAS, these means include isolation, quarantine, and any other control measure
      needed. 35 P.S. § 521.5.

             NOW THEREFORE, pursuant to the authority vested in me and my Administration by
      the laws of the Commonwealth of Pennsylvania, I do hereby ORDER and PROCLAIM as
      follows:

      Section 1: Order to Stay at Home

             All individuals residing in Allegheny County, Bucks County, Chester County, Delaware
      County, Monroe County, Montgomery County, and Philadelphia County are ordered to stay at
      home except as needed to access, support, or provide life sustaining business, emergency, or
      government services. For employees of life sustaining businesses that remain open, the
      following child care services may remain open: group and family child care providers in a
      residence; child care facilities operating under a waiver granted by the Department of Human
      Services Office of Child Development and Early Learning; and, part-day school age
      programs operating under an exemption from the March 19, 2020 business closure Orders.




                                                                                                  201
                                                      
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 205 of 234




             A list of life sustaining businesses that remain open is attached to and incorporated into
      this Order. In addition, businesses that are permitted to remain open include those
      granted exemptions prior to or following the issuance of this Order.

             Individuals leaving their home or place of residence to access, support, or provide life
      sustaining services for themselves, another person, or a pet must employ social distancing
      practices as defined by the Centers for Disease Control and Prevention. Individuals are
      permitted to engage in outdoor activities; however, gatherings of individuals outside of the home
      are generally prohibited except as may be required to access, support or provide life sustaining
      services as outlined above.

             Enforcement of this Order will commence at 8:00 PM on Monday, March 23, 2020.

      Section 2: Effective Date and Duration

             This order is effective immediately and will remain in effect for a period of two
      weeks, specifically until April 6, 2020.


                                                  GIVEN under my hand and the Seal of the
                                                  Governor, at the city of Harrisburg, on this twenty-
                                                  third day of March two thousand twenty, the year
                                                  of the commonwealth the two hundred and forty-
                                                  fourth.



                                                  TOM WOLF
                                                  Governor




                                                                                                  202
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 206 of 234




                                                                203
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 207 of 234




                                                                204
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 208 of 234




                                                                205
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 209 of 234




                                                                       206
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 210 of 234




                                                                       207
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 211 of 234




                                                                208
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 212 of 234




                                                                209
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 213 of 234




                                                                210
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 214 of 234




                                                                211
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 215 of 234




                                                                212
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 216 of 234




                                                                       213
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 217 of 234




                                                                       214
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 218 of 234




                                                                       215
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 219 of 234




                                                                       216
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 220 of 234




                                                                       217
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 221 of 234




                                                                       218
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 222 of 234




                                                                       219
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 223 of 234




                                                                       220
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 224 of 234




                                                                       221
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 225 of 234




                                                                       222
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 226 of 234




                                                                       223
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 227 of 234




                                                                       224
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 228 of 234




                                                                       225
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 229 of 234




                                                                       226
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 230 of 234




                                                                       227
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 231 of 234




                                                                       228
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 232 of 234




                                                                       229
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 233 of 234




                                                                       230
Case 4:20-cv-01478 Document 9-1 Filed on 06/26/20 in TXSD Page 234 of 234




                                                                       231
